Exhibit 10.7

 

 

 

 

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
TCG 5400 FIB LP
(A DELAWARE LIMITED PARTNERSHIP)
DATED AS OF SEPTEMBER 10, 2013

 

 

 

 

 

 

TCG 5400 FIB LP

 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS 1   1.1 Definitions 1 ARTICLE 2 - ORGANIZATION; POWERS 1
  2.1 Formation and Continuation of Limited Partnership 1   2.2 Powers 2 ARTICLE
3 - PARTNERS 2   3.1 Names, Addresses and Subscriptions 2   3.2 Limited Partners
2   3.3 Management and Control of Partnership 4 ARTICLE 4 - REAL ESTATE
INVESTMENTS AND LIMITATIONS 7   4.1 Investment Objectives 7   4.2 Limitations 7
  4.3 Retention of Distributable Proceeds 7   4.4 Borrowing and Guarantees 8  
4.5 Permitted Temporary Investments 8 ARTICLE 5 - FEES AND EXPENSES; GENERAL
PARTNER LOANS 8   5.1 Organizational Expenses 8   5.2 Management Fee 9   5.3
Acquisition Fee 9   5.4 Operating Expenses 9   5.5 Salaries of Principals 10  
5.6 General Partner Loans 10 ARTICLE 6 - CAPITAL OF THE PARTNERSHIP 10   6.1
Obligation to Contribute 10   6.2 Call Notices 11   6.3 Contributions 12   6.4
Failure to Make Required Payment 12   6.5 Admission After Initial Closing Date
16

-i-

 

TABLE OF CONTENTS

(continued)

 

      Page ARTICLE 7 -DISTRIBUTIONS 17   7.1 Amount, Timing and Form 17   7.2
Discretionary Distributions 17   7.3 Tax Distributions; Other Special
Distributions 18   7.4 Tax Liability Matters 21   7.5 Certain Distributions
Prohibited 22 ARTICLE 8 - ACCOUNTS; ALLOCATIONS 23   8.1 Capital Accounts  23  
8.2 Allocations of net profit or net loss  24   8.3 Other Specially Allocated
Items  25   8.4 Allocations When Interests Change  25   8.5 Limitation on Loss
Allocations 26   8.6 Timing of Allocations  26 ARTICLE 9 - DURATION OF THE
PARTNERSHIP 27   9.1 Term of Partnership 27   9.2 Dissolution Upon Withdrawal of
General Partner  27   9.3 Dissolution by Partners 27   9.4 Dissolution Upon
Final Real Estate Asset Sale Date 28 ARTICLE 10 - LIQUIDATION OF ASSETS ON
DISSOLUTION 28   10.1 General 28   10.2 Liquidating Distributions 28   10.3
Expenses of Liquidator(s)  28   10.4 Duration of Liquidation  29   10.5 No
Liability for Return of Capital 29 ARTICLE 11 - LIMITATIONS ON TRANSFERS AND
WITHDRAWALS OF PARTNERSHIP INTERESTS 29   11.1 No Transfer of General Partner’s
Interest 29   11.2 Transfers of Limited Partnership Interests 30   11.3 No
Withdrawal Rights 31

 

-ii-

 

TABLE OF CONTENTS

(continued)

 

    Page ARTICLE 12 - EXCULPATION AND INDEMNIFICATION 32   12.1 Exculpation 32  
12.2 Indemnification 33   12.3 Limitation by Law 35 ARTICLE 13 - AMENDMENTS,
VOTING AND CONSENTS 35   13.1 Amendments 35   13.2 Voting and Consents 36
ARTICLE 14 - ADMINISTRATIVE PROVISIONS 36   14.1 Keeping of Accounts and
Records; Certificate of Limited Partnership 36   14.2 Inspection Rights 37  
14.3 Financial Reports 37   14.4 Valuation 38   14.5 Annual Meetings 38   14.6
Notices 39   14.7 Accounting Provisions 39   14.8 General Provisions 40
Signature Pages of Partners   Appendix I Definitions   Schedule A Names,
Addresses, and Subscriptions of Limited Partners  



 

-iii-

 

 

TCG 5400 FIB LP

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

Amended and Restated Limited Partnership Agreement (this “Agreement”), dated as
of this 10th day of September, 2013, by and among Trident 5400 FIB Management
LLC, a limited liability company organized under the laws of the State of
Delaware, as the General Partner, the Persons listed in Schedule A, as Limited
Partners and Trident Industrial Management LLC, a limited liability company
organized under the laws of the State of Delaware, as the withdrawing limited
partner (the “Withdrawing Limited Partner”).

ARTICLE 1 - DEFINITIONS

1.1     Definitions.

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in Appendix I hereto.

ARTICLE 2 - ORGANIZATION; POWERS

2.1     Formation and Continuation of Limited Partnership.

This Partnership was formed as a limited partnership in accordance with the
Delaware Revised Uniform Limited Partnership Act, as amended from time to time
(the “Delaware Act”) and operated prior to the date hereof pursuant to a Limited
Partnership Agreement dated as of August 8, 2013 (the “Original Agreement”)
between the General Partner and the Withdrawing General Partner. The parties
desire to enter into this Agreement to permit the withdrawal of the Withdrawing
Limited Partner and the admission of the Limited Partners and further to amend
and restate the Original Agreement in its entirety. As of the date of this
Agreement:

(a)The Withdrawing Limited Partner hereby withdraws as a Limited Partner;

(b)The Limited Partners admitted at the Initial Closing are hereby admitted as
Limited Partners;

(c)The Withdrawing Limited Partner shall have no further interest in the
Partnership as a partner or creditor (the Withdrawing Limited Partner hereby
confirming that it has received a distribution of any Capital Contributions
previously made by it and that it has no claim for any further distributions,
payments or tax allocations from the Partnership, except for tax allocations for
periods prior to the date hereof and the continuing right to be indemnified
under this Agreement); and

(d)The General Partner hereby continues as the general partner of the
Partnership.



2.1.2     Name.

The name of the Partnership is “TCG 5400 FIB LP.” The Partnership shall have the
exclusive ownership and right to use the Partnership name as long as the
Partnership continues.

 

 

2.1.3     Address.

The principal office of the Partnership shall be located at 40 Grove Street,
Suite 250, Wellesley, Massachusetts 02482. The initial address of the
Partnership’s registered office in Delaware is 1209 Orange Street, Wilmington,
County of New Castle, and its initial registered agent at such address for
service of process is The Corporation Trust Company, Corporation Trust Center.
The General Partner may change the locations of the principal office and
registered office of the Partnership to such other locations, and may change the
registered agent of the Partnership in Delaware to such other Person, as the
General Partner may specify from time to time in a written notice to the Limited
Partners.

2.2     Powers.

Subject to all of the provisions of this Agreement, the Partnership may engage
in any lawful activity for which limited partnerships may be organized under the
laws of the State of Delaware, and shall have all the powers available to it as
a limited partnership organized under the laws of the State of Delaware.

ARTICLE 3 - PARTNERS

3.1     Names, Addresses and Subscriptions.

The name, address and Subscription with respect to each Partner are set forth in
Schedule A. The General Partner shall cause Schedule A to be revised, without
the necessity of obtaining the consent of any Limited Partner, to reflect any
changes in the identity, addresses or Subscriptions of the Partners occurring
pursuant to the terms of this Agreement.

The Partnership shall not admit foreign Persons or Persons who are retirement or
other plans subject to the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Code. 

3.2     Limited Partners.

3.2.1   Limited Liability.

The liability of each of the Limited Partners to the Partnership under the
Delaware Act and this Agreement shall be limited to (a) any unpaid capital
contributions that such Limited Partner agreed to make to the Partnership
pursuant to Article 6 and (b) the amount of any distribution that such Limited
Partner is required to return to the Partnership pursuant to the Delaware Act;
and (c) the unpaid balance of any other payments that such Limited Partner is
expressly required, except that the amount described in the foregoing (a) shall
not exceed such Partner’s Subscription. The foregoing shall not in any way limit
the liability of any Limited Partner to the Partnership under any other
agreement with the Partnership or the General Partner.

3.2.2     Effect of Death, Dissolution or Bankruptcy.

Upon the death, incompetence, bankruptcy, insolvency, liquidation or dissolution
of a Limited Partner, the rights and obligations of that Limited Partner under
this Agreement shall inure to the

-2-

 

 

benefit of, and shall be binding upon, that Limited Partner’s successor(s),
estate or legal representative, and each such Person shall be treated as an
assignee of that Limited Partner’s interest for purposes of Article 11 until
such time as such Person may be admitted as a Limited Partner pursuant to that
Article.

 

3.2.3     No Control of Partnership.

 

3.2.3.1 General provisions.

No Limited Partner shall have the right or power to: (a) withdraw any of its
Contributions or reduce its Subscription except as otherwise provided herein;
(b) cause the dissolution and winding up of the Partnership except as otherwise
provided herein; or (c) demand or receive property in a form other than cash
except as otherwise provided herein.

3.2.3.2 No power to bind Partnership.

No Limited Partner, in that Person’s capacity as such, shall take any part in
the control of the affairs of the Partnership, undertake any transactions on
behalf of the Partnership, or have any power to sign for or otherwise to bind
the Partnership.

3.2.3.3 Permitted powers and actions.

Limited Partners may, to the extent expressly provided in this Agreement,
possess or exercise any of the powers, or have or act in any of the capacities,
permitted under Section 17-303(b) of the Delaware Act for limited partners who
are deemed thereby not to participate in the control of the affairs of a limited
partnership.

3.2.4 Admission of Additional Limited Partners.

3.2.4.1 Additional Subscriptions before Final Closing Date.

Subject to the provisions of this Agreement, during the period from the Initial
Closing Date through the Final Closing Date, the General Partner is authorized,
but not obligated, to accept additional Subscriptions from Limited Partners, to
select and admit other Persons to the Partnership as additional Limited Partners
and/or to contribute additional funds such that the General Partner’s
Subscription shall be increased (including, without limitation, for the purpose
set forth in Section 5.6 below) or an Affiliate of the General Partner may be
provided with a Subscription in connection with a GP Loan pursuant to Section
5.6 below. Any such additional Subscriptions may be accepted and any such
additional Limited Partners may be admitted to the Partnership only if
immediately after the Partnership’s acceptance of such additional or initial
Subscriptions, the aggregate subscriptions of all Limited Partners do not exceed
$7,000,000.

3.2.4.2 Additional Subscriptions thereafter.

After the Final Closing Date, the General Partner, with the unanimous consent of
the Limited Partners, is authorized to select and admit one or more Persons to
the Partnership as additional Limited Partners or accept additional
Subscriptions from the Limited Partners. The terms of any such admission or
additional Subscription shall be fixed by the General Partner at the time of

-3-

 

such admission or such additional Subscription, with the consent of the Limited
Partners holding at least two-thirds (2/3) of the total Subscriptions prior to
such admission or additional Subscription.

3.2.4.3 Accession to Agreement; consents of other Limited Partners.

Each Person who is to be admitted as an additional or substitute Limited Partner
pursuant to this Agreement shall accede to this Agreement by executing, together
with the General Partner, a counterpart signature page to this Agreement
providing for such admission, which shall be deemed for all purposes to
constitute an amendment to this Agreement providing for such admission, but
shall not require the consent or approval of any other Partner.

(a)The General Partner shall make any necessary filings with the appropriate
governmental authorities and take such actions as are necessary under applicable
law to effectuate such admission.

(b)The admission of an additional or substitute Limited Partner to the
Partnership shall be effective upon the execution of such counterpart signature
page to this Agreement or such later effective date as is set forth in any
written agreement executed by the General Partner and such newly admitted
Partner.

3.3     Management and Control of Partnership.

3.3.1 Management by General Partner.

As among the Partners, the management, policies and control of the Partnership
shall be vested exclusively in the General Partner.

3.3.2 Powers of General Partner.

 

3.3.2.1 General.

Except as otherwise expressly provided herein, the General Partner shall have
the complete and exclusive control of the management and conduct of the business
of the Partnership and the Subsidiary and the authority to do all things
necessary or appropriate to carry out the purposes of the Partnership without
any further act, vote or approval of any Limited Partner and shall have all
rights and powers with respect to the Partnership which may be vested in a
general partner under Delaware law. Without limiting the generality of the
foregoing, the General Partner is authorized to take the following actions on
behalf of the Partnership and the Subsidiary, subject to any applicable
restrictions in this Agreement:

(a)To undertake any of the activities set forth in Section 2.2 of this
Agreement;

(b)To acquire, own, manage, lease, finance, refinance, sell and/or otherwise
deal with the Real Estate Asset

(c)To acquire real and/or personal property required or desirable in connection
with the Real Estate Asset;

-4-

 

(d)To assume the obligations of the buyer under the Purchase Agreement, to amend
the Purchase Agreement and to consummate and close the transactions described in
the Purchase Agreement;

(e)To borrow money, issue evidence of indebtedness and otherwise to procure
credit for the Partnership and the Subsidiary, to guarantee liabilities of third
parties, to hedge interest rate changes on borrowings, to hedge changes in
foregoing currency exchange rates, to use as collateral for any such obligations
the Real Estate Asset or any other assets of the Partnership and/or the
Subsidiary, and to prepay in whole or in part, refinance, increase, modify or
extend such obligations;

(f)To hold, operate and maintain assets in the name of the Subsidiary;

(g)To maintain such insurance as the General Partner may deem appropriate to
protect the assets and interests of the Partnership and the Subsidiary and to
satisfy any contractual undertakings of the Partnership and any Subsidiary;

(h)To establish reserves for any Partnership purposes and to fund such reserves
with any assets of the Partnership or the Subsidiary, including, without
limitation, borrowed funds or proceeds from investments;

(i)To enter into construction management, property management, leasing,
financing, development, sales, servicing and special servicing or other service
provider arrangements with respect to any asset of the Partnership or the
Subsidiary, including, without limitation, agreements that provide for incentive
compensation;

(j)To enter into transactions with Affiliates of the General Partner (subject to
Section 3.3.3.1 below); and

(k)To sell any assets of the Partnership or cause the Subsidiary to sell any of
its assets.

3.3.2.2 Tax Matters Partner.

(a)The tax matters partner, as defined in Section 6231 of the Code, of the
Partnership (the “Tax Matters Partner”) shall be the General Partner.

(b)The General Partner shall receive no additional compensation from the
Partnership for its services as Tax Matters Partner, but all expenses incurred
by the Tax Matters Partner (including professional fees for such accountants,
attorneys and agents as the Tax Matters Partner in its discretion determines are
necessary to or useful in the performance of its duties in that capacity) shall
be borne by the Partnership.

(c)The General Partner shall be entitled to exculpation and indemnification with
respect to any action it takes or fails to take as Tax Matters Partner with
respect to any administrative or judicial proceeding involving “partnership
items” (as

-5-

 



defined in Section 6231 of the Code) of the Partnership to the extent provided
under Article 12.

3.3.2.3 Right to rely on authority of General Partner.

No Person that is not a Partner, in dealing with the General Partner, shall be
required to determine the General Partner’s authority to make any commitment or
engage in any undertaking on behalf of the Partnership, or to determine any fact
or circumstance bearing upon the existence of the authority of the General
Partner. Any contract, instrument or act of the General Partner on behalf of the
Partnership or the Subsidiary shall be conclusive evidence in favor of any third
party dealing with the Partnership or the Subsidiary that the General Partner
has the authority, power, and right to execute and deliver such contract or
instrument and to take such action on behalf of the Partnership or the
Subsidiary.’

3.3.2.4 Certain Decisions.

Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner may cause the Partnership to take the following actions only
with the prior written consent of Partners (which, for avoidance of doubt, may
include the General Partner) holding at least two-thirds (2/3) of the total
Subscriptions:

(a)Sell, convey, exchange or otherwise transfer the Real Estate Asset (or cause
the Subsidiary to do the same).

(b)Other than the Initial Financing, cause the Subsidiary to encumber the Real
Estate Asset with mortgage financing.

 

3.3.3 Other Activities of Partners.

 

3.3.3.1 Permitted activities.

Each Partner agrees that, subject to the other provisions of this Agreement, any
other Partner and its respective partners, members, stockholders, managers,
officers, directors, employees, agents and Affiliates may invest, participate or
engage in (for their own accounts or for the accounts of others), and/or may
possess an interest in, other ventures and investment and professional
activities of every kind, nature and description, independently or with others,
including but not limited to: management of other entities which directly or
indirectly invest in real estate; investment and brokerage in, financing,
management, leasing and/or acquisition and/or disposition of real estate;
investment and management counseling, including within the real estate industry;
providing investment banking services, including within the real estate
industry; or serving as officers, directors, managers, consultants, advisers or
agents of other companies, partners of any partnership, members of any limited
liability company or trustees of any trust (and may receive fees, commissions,
remuneration or reimbursement of expenses in connection with these activities),
whether or not such activities may conflict with any interest of the Partnership
or any of the Partners. With respect to any transactions entered into between
the Partnership and any Affiliate of the General Partner, the General Partner
agrees that the terms of any such transactions shall be on an arms’ length basis
and no less favorable than those terms that could be obtained from unaffiliated
third parties.

-6-

 

ARTICLE 4 - REAL ESTATE INVESTMENTS AND LIMITATIONS

4.1     Investment Objectives.

The primary objective of the Partnership is to acquire, finance, refinance,
lease, maintain, operate and dispose of the Real Estate Investments and/or the
Real Estate Asset. Without limitation of the generality of the foregoing, the
Partnership shall act as the managing member of the Subsidiary.

4.2     Limitations

The Partnership shall not acquire directly or indirectly any Real Estate
Investment in which the General Partner or any of its Affiliates have a direct
or indirect interest.

4.3     Retention of Distributable Proceeds.

4.3.1 Retention.

The General Partner in its discretion may cause the Partnership to retain any
amount of Distributable Proceeds that it reasonably deems necessary or advisable
in order to enable the Partnership to satisfy its obligations to make the
indemnification advances and payments required by Section 12.2, or to pay (or
establish reserves for) current and reasonably anticipated future Partnership
Expenses.

4.3.2 Required Distributions of Amounts Not Retained.

4.3.2.1 Distribution of Proceeds from Capital Transactions.

The Partnership shall distribute, in the manner required by Article 7, all
Distributable Proceeds derived from the sale, financing or refinancing of the
Real Estate Investments that are not expended or reserved pursuant to Section
4.3.1 as promptly as reasonably practicable after receipt thereof and, in any
event, not later than 60 days after receipt thereof.

4.3.2.2 Distribution of other Proceeds from Real Estate Investments.

The Partnership shall distribute, in the manner required by Article 7, all
Distributable Proceeds derived from the Real Estate Investments that are neither
distributed pursuant to the provisions of Section 4.3.2.1 nor expended or
reserved pursuant to Section 4.3.1 as promptly as reasonably practicable after
then end of the fiscal quarter of the Partnership in which they are received
and, in any event, not later than 30 days after the end of such fiscal quarter.

4.3.2.3 Distributable Proceeds from Other Sources.

The Partnership shall distribute, in the manner required by Article 7, all
Distributable Proceeds that are neither distributed pursuant to the provisions
of Sections 4.3.2.1 or 4.3.2.2 nor expended or reserved pursuant to Section
4.3.1 as promptly as reasonably practicable and, in any event, not later than 90
days after the end of the fiscal year or other fiscal period of the Partnership
during which the event giving rise to such Distributable Proceeds occurred.

-7-

 

4.3.2.4 Subsidiary.

The Partnership, in its exercise of authority over the Subsidiary, shall cause
the Subsidiary to make distributions in accordance with the time frames set
forth herein.

4.4     Borrowing and Guarantees.

The Partnership and the Subsidiary may incur and refinance indebtedness of all
types and guaranty the indebtedness of other Persons (including, without
limitation, guarantees of the indebtedness of the Subsidiary by the Partnership)
in connection with the conduct of the business of the Partnership and the
Subsidiary. In connection with the incurrence and refinancing of such
indebtedness and the making of such guaranties, the Partnership and the
Subsidiary may take all actions deemed necessary or desirable by the General
Partner in connection therewith, including granting liens on the assets of the
Partnership and/or the Subsidiary to secure such indebtedness or guaranties.

4.5     Permitted Temporary Investments.

The Partnership may make Temporary Investments.

ARTICLE 5 - FEES AND EXPENSES; GENERAL PARTNER LOANS

5.1     Organizational Expenses.

5.1.1 General.

The Partnership shall reimburse the General Partner and its Affiliates for all
Organizational Expenses incurred by any of them. Reimbursements of
Organizational Expenses shall be payable promptly upon the request of the Person
entitled to reimbursement.

5.1.2     Limitation.

Organizational Expenses paid or reimbursed by the Partnership shall not exceed
$100,000.

5.1.2.1 Partnership expense.

The Organizational Expenses shall not be considered a distribution of profits or
a return of capital to any Person for any purpose under this Agreement, but
shall constitute a Partnership Expense.

5.2     Management Fee.

5.2.1 General.

The Partnership shall pay to the General Partner a fee (the “Management Fee”)
equal to $70,000.00 per annum ($5,833.33 per month). The Management Fee shall be
payable monthly in arrears.

-8-

 

5.2.2 Partnership expense.

The Management Fee shall not be considered a distribution of profits or a return
of capital to any Person for any purpose under this Agreement, but shall
constitute a Partnership Expense.

5.3     Acquisition Fee.

5.3.1 General.

The Partnership shall pay to the General Partner a fee (the “Acquisition Fee”)
equal to Two Hundred Nineteen Thousand Dollars ($219,000). The Acquisition Fee
shall be payable on the date of the acquisition of the Real Estate Asset by the
Subsidiary.

5.3.2     Partnership expense.

The Acquisition Fee shall not be considered a distribution of profits or a
return of capital to any Person for any purpose under this Agreement, but shall
constitute a Partnership Expense.

5.4     Operating Expenses.

The Partnership shall pay all of the operating expenses of the Partnership and
the Subsidiary, including, without limitation, travel, printing, legal,
accounting, due diligence, administrative and any third party fees and expenses
incurred in connection with the operation of the Partnership, the Subsidiary or
the acquisition, management, improvement, repair or disposition of the Real
Estate Asset. The Partnership shall reimburse the General Partner and its
Affiliates for all third party expenses incurred by such Person relating to the
business of the Partnership and the Subsidiary. The Partnership shall not be
responsible for the operating expenses of the General Partner, except to the
extent the same constitute operating expenses relating to the business of the
Partnership and/or the Subsidiary for which the General Partner is entitled to
reimbursement pursuant to the foregoing sentence.

5.5     Salaries of Principals.

Except as expressly authorized under this Agreement, the General Partner and its
Affiliates (including, without limitation, the Principals) shall receive no
salaries or other compensation from the Partnership.

5.6     General Partner Loans.

The General Partner and its Affiliates may advance funds to the Partnership for
the use of the Partnership (a “GP Loan”) in paying costs relating to the
acquisition of the Real Estate Asset or the Real Estate Investments, the
operation of the Partnership, the Subsidiary, the Real Estate Investments and/or
the Real Estate Asset and satisfying the Partnership’s obligations (or the
obligations of the Subsidiary). In such event, the amount of such GP Loan (1)
shall be a debt obligation of the Partnership to the General Partner (or any
such applicable Affiliate) (ii) shall accrue simple interest (which shall be
calculated daily) at a rate of 10% per annum, and (iii) shall be repaid to it by
the Partnership (prior to distributions to the Limited Partners) with accrued
interest. Any such GP Loan (and interest accrued thereon) shall be payable and
collectible only

-9-

 

out of Partnership assets, and the Limited Partners shall not be personally
obligated to repay any part thereof. GP Loans shall not require Limited Partner
authorization. Any payment in respect of a GP Loan shall first be applied to
accrued but unpaid interest thereon and then to the outstanding principal amount
thereof. The General Partner shall give prompt notice to the Limited Partners
upon making a GP Loan (which notice shall state the amount and terms thereof).
The General Partner (or any applicable Affiliate) shall have the right, but not
the obligation, prior to the Final Closing Date, to cause all or any portion of
any GP Loan (including all interest due in connection therewith) to be repaid by
increasing the General Partner’s Subscription (or, with respect to any
applicable Affiliate, to cause all or any portion of any such GP Loan to be
repaid by providing a Subscription to such Affiliate).

ARTICLE 6 - CAPITAL OF THE PARTNERSHIP

6.1     Obligation to Contribute.

6.1.1 Drawdowns.

Each Partner agrees to make Contributions to the Partnership, in accordance with
and subject to the terms of this Agreement, in an amount equal to such Partner’s
Subscription. All payments of Contributions shall be made at such times and in
such amounts as are specified by the General Partner in Call Notices issued
pursuant to Section 6.2, in drawdowns (“Drawdowns”) as provided in this Article
6.

6.1.2     Intentionally Omitted.

6.1.3     No Interest.

No interest shall accrue on any Contribution made by a Partner.

6.2     Call Notices.

6.2.1     General.

The General Partner shall specify the time of each Drawdown in a written notice
(a “Call Notice”) given to the Limited Partners prior to the date of the
Drawdown (the “Drawdown Date”).

6.2.2     Timing.

The General Partner shall give Call Notices to the Limited Partners at least 7
days prior to the Drawdown Date and shall send by nationally recognized
overnight courier a copy thereof to each Limited Partner no later than the next
Business Day after the date such Call Notice is so given.

6.2.3     Contents.

Each Call Notice shall set forth the name of the Partnership and:

-10-

 

(a)The scheduled Drawdown Date and the total amount of Drawdown to be made by
all Limited Partners on the Drawdown Date;

(b)The required Drawdown to be made by the Limited Partner to which the notice
is directed;

(c)The Partnership account to which such Drawdown shall be paid, including
wiring and routing information; and

(d)A general description of the intended use of the funds subject to the
Drawdown.

6.2.4     Rescission; Postponement.

Any Drawdown in respect of which a Call Notice has been delivered may be
rescinded or postponed by the General Partner. The General Partner shall give
prompt written notice (but in any event not later than two Business Days prior
to the Drawdown Date) to each Limited Partner by facsimile of any such
rescission or postponement, whereupon any rescheduled Drawdown Date shall
constitute the Drawdown Date for all purposes under this Agreement. Without
limiting the generality of the foregoing, if the Purchase Agreement is
terminated, then the General Partner shall cancel all of the Subscriptions and
shall dissolve the Partnership pursuant to the applicable provisions of this
Agreement and the Act. In the event of a dissolution as described in the
foregoing sentence, the General Partner shall be responsible for payment of all
Organizational Expenses and the costs incurred in connection with such
dissolution.

6.3     Contributions.

6.3.1 Form.

Each Contribution in respect of the Drawdown shall be made to the Partnership by
wire or other transfer of federal or other immediately available funds by 11:00
a.m. (Boston time) on the relevant Drawdown Date to the account designated by
the General Partner for such purpose.

6.3.2     No Partial Payments in Respect of the Drawdown.

Each Partner shall be obligated to make payment in full of the Drawdown on the
Drawdown Date together with any and all interest or other amounts due thereon,
and no Partner shall make (nor shall the Partnership be obligated to accept) any
partial payments as to any Drawdown, except as otherwise expressly provided in
this Agreement.

6.4     Failure to Make Required Payment.

6.4.1     Delay.

6.4.1.1 General.

Except to the extent such Partner is excused pursuant to any provision of this
Agreement from paying all or any part of a Drawdown, upon any failure by a
Partner to pay in full when due the part of the Drawdown to be paid by it on the
Drawdown Date, interest will accrue at the Default

-11-

 

Rate on the outstanding unpaid balance of such Drawdown, from and including such
Drawdown Date until the earlier of the date of payment of such Drawdown or such
time, if any, as such Limited Partner becomes a Defaulting Partner.

6.4.1.2 Payment before notice of default given.

If such Partner fails to pay any such amount when due but pays such amount
(together with any accrued interest thereon) prior to the time it becomes a
Defaulting Partner, the General Partner shall reflect in the records of the
Partnership the amount paid by such Partner, with such amount treated as payment
first of accrued interest to the extent thereof; provided, however, that no such
payment of interest shall increase such Partner’s Contribution or reduce its
Remaining Commitment.

6.4.1.3 Designation as Defaulting Partner.

A Limited Partner that has failed to make a payment in satisfaction of such
Limited Partner’s Subscription (together with any interest or other amounts due)
pursuant to the Call Notice by the close of business on the date that is two
Business Days after the Drawdown Date and has also failed to make such payment
on or before the date that is two Business Days after the General Partner has
given written notice to such Limited Partner of its failure to make such
payment, shall be deemed to be a “Defaulting Partner.”

6.4.2 Default Charge.

6.4.2.1 Imposition.

The Partners agree that the damages suffered by the Partnership as the result of
any failure by a Limited Partner to make a Contribution or other payment to the
Partnership that is required by this Agreement cannot be estimated with
reasonable accuracy. As liquidated damages for such default (which each Partner
hereby agrees are reasonable), the Capital Account of a Defaulting Partner shall
be reduced by an amount equal to 25% of such Defaulting Partner’s Contribution
at the time of the default (the “Default Charge”) and each Contribution made by
such Defaulting Partner shall be deemed to be reduced by 25% for purposes of
Section 13.2 and all purposes under Articles 7 and 8, including, without
limitation, calculating such Defaulting Partner’s Unpaid Preferred Return,
Internal Rate of Return and Contributions.

6.4.2.2 Reallocation.

(a)The amount of any Default Charge levied against the Capital Account of a
Defaulting Partner shall be allocated to and among the respective Capital
Accounts of the non-defaulting Limited Partners in proportion to the positive
balances in their respective Capital Accounts,

(b)For purposes of Section 6.4.2.2(a):

(1)The amount by which a Defaulting Partner’s Capital Account is reduced shall
in no case exceed the Defaulting Partner’s positive balance in such

-12-

 

Defaulting Partner’s Capital Account, respectively, immediately before the
reduction;

(2)If the Capital Account balance of the Defaulting Partner otherwise would be
reduced below zero by the imposition of the full amount of any Default Charge,
the Capital Account balance shall be reduced to zero and any excess shall be
carried over and applied to reduce such Defaulting Partner’s Capital Account
balance at such subsequent time or times as the Capital Account has a positive
balance; and

(3)Any increase in the Capital Accounts of non-defaulting Limited Partners as
the result of the imposition of a Default Charge shall occur only at such time
or times as the corresponding reduction in the Defaulting Partner’s Capital
Account occurs.

6.4.3     Limitation on Distributions to Defaulting Partner.

6.4.3.1 Limitation on distributions before cure of payment default.

The General Partner, in its sole discretion, may cause the Partnership to
withhold any distributions that otherwise would be made to a Defaulting Partner;
provided, however, that if, on or before the date that is ten days after notice
of a default was given to such Partner, such Partner has paid to the Partnership
all amounts then due and payable, any distributions so withheld shall be
delivered to such Partner at the end of that ten-day period.

6.4.3.2 Failure to cure default within ten days.

In the event that any Defaulting Partner does not make full payment to the
Partnership of all amounts due and payable on or before the date that is ten
days after notice of a default was given to such Partner, then, notwithstanding
any other provision of this Agreement, the General Partner in its sole
discretion may cause the Partnership to retain, and use for any purpose, any
amounts otherwise distributable to such Defaulting Partner until such time as
the Partnership makes its final liquidating distribution.

6.4.4 Alternative Option Remedy.

Separately, the General Partner, at its option, may apply the remedy set out in
this Section 6.4.4 in respect of the Defaulting Partner, in lieu of the
application of the Default Charge as provided in Section 6.4.2, such that the
other Limited Partners (the “Optionees”) and the General Partner (to the extent
such interest is not acquired by the Optionees) shall have the right and option
to acquire the Partnership interest of such Defaulting Partner (as an
“Optionor”), as follows:

(a)When the Optionor becomes a Defaulting Partner in accordance with Section
6.4.1.3, the General Partner shall promptly notify the Optionees of the default
and its election (which shall be in its sole discretion) to proceed under this
Section 6.4.4. Such notice shall advise each Optionee of the portion of the
Optionor’s interest available to it. The portion available to each Optionee
shall be that portion of the Optionor’s interest that bears the same ratio to
the Optionor’s



-13-

 

entire interest as each Optionee’s Subscription bears to the aggregate
Subscriptions of all the Optionees. The aggregate price for the Optionor’s
interest shall be 75% of the lesser of (A) an amount equal (if any) to (1) the
balance that would have been in the Optionor’s Capital Account as of the due
date of the unpaid additional contribution if the Partnership had dissolved on
such date and all allocations necessary to determine the closing Capital
Accounts of the Partners under Section 10.2 had been effected less (2) the
aggregate amount of any distributions made to the Optionor (with such
distributions being valued at Fair Market Value as of the date of distribution
pursuant to Section 14.4) under this Agreement which are effected from and after
such due date to the date of purchase (which shall be the date of delivery of
payment to Optionor in accordance with Section 6.5.5(e) below) of Optionor’s
interest hereunder, but in no event less than zero or (B) an amount equal to (1)
the aggregate amount of the Optionor’s Contributions less (2) the aggregate
amount of any distributions made to the Optionor (with such distributions being
valued at the Fair Market Value on the date of distribution pursuant to Section
14.4) from inception of the Partnership through the date of purchase of
Optionor’s interest hereunder, but in no event less than zero. The price for
each Optionee shall be prorated according to the portion of the Optionor’s
interest purchased by each such Optionee. The option granted hereunder shall be
exercisable at any time within 3 Business Days after the date of the notice from
the General Partner described above, such option exercisable by delivery to the
Optionor in care of the General Partner of a notice of exercise of option
together with any payment due therefor, which notice the General Partner shall
promptly forward to the Optionor.

(b)Should any Optionee not exercise its option within said 3 Business Day period
provided in Section 6.4.4(a) above, the General Partner shall immediately notify
the other Optionees, who shall have the right and option ratably among them to
acquire the portion of the Optionor’s interest not so acquired (the “Remaining
Portion”) within 2 Business Days after the date of the notice specified in this
Section 6.4.4(b) on the same terms as provided in Section 6.4.4(a) above.

(c)The amount of the Remaining Portion not acquired by the Optionees pursuant to
Section 6.4.4(b) may be acquired by the General Partner within 2 Business Days
of the expiration of the 2 Business Day period specified in Section 6.4.4(b) on
the same terms as set forth in Section 6.4.4(a).

(d)The amount of the Remaining Portion not acquired by the Optionees and the
General Partner may, if the General Partner deems it in the best interests of
the Partnership, be offered to any other individuals or entities on terms not
more favorable to such parties than those applicable to the Optionees’ option.
Any consideration received by the Partnership for such amount of the Optionor’s
interest in excess of the price payable to the Optionor therefor shall be
retained by the Partnership. In lieu of the foregoing, the General Partner may,
if the General Partner deems it in the best interests of the Partnership, cause
the Partnership to (A) repurchase on the same terms applicable to the Optionees’
options some or all of the amount of the Remaining Portion not acquired by the
Optionees and the

-14-

 

General Partner (the “Unpurchased Remaining Portion”) and (B) issue to any other
individuals or entities (on terms not more favorable to such parties than those
applicable to the Optionees’ option) partnership interests in the Partnership
substantially identical in all respects to the Unpurchased Remaining Portion
repurchased pursuant to clause (A) hereof; provided, however, that the Capital
Account balance of such newly admitted Limited Partner shall be determined
without reference to the Capital Account balance of the Optionor. Such newly
admitted Limited Partner shall be deemed, solely for purposes of computing such
Limited Partner’s Subscription, to have contributed to the capital of the
Partnership the sum of the amount (if any) the Optionor had previously
contributed to the Partnership with respect to the Unpurchased Remaining Portion
that such Limited Partner’s interest replaced plus any amounts actually
contributed to the capital of the Partnership pursuant to Section 6.4.4(e) (or
any corresponding provision applicable to such Limited Partner). In the event
that not all of the Remaining Portion is sold as provided herein, then with
respect to such Unpurchased Remaining Portion (x) the Optionor shall be entitled
only to receive an amount equal (if any) to the portion of its Capital Account
balance representing the unsold Remaining Portion (with such balance being
determined at the time of its failure to make one of the Contributions required
of it hereunder, without adjustment for any unrecognized gains but adjusted for
any unrecognized losses as of such date) such amount to be payable upon
termination of the Partnership, without interest and (y) notwithstanding the
provisions of Article 8, items of Net Profit or Net Loss or income or loss from
Temporary Investments shall be allocated to the Capital Account of the Optionor
so as to cause its positive Capital Account balance to equal at all times the
amount (if any) it is entitled to receive pursuant to clause (x) hereof.

(e)Upon exercise of any option or any other transfer hereunder, each Optionee or
other transferee shall be obligated (A) to contribute to the Partnership that
portion of the additional capital then due from the Optionor equal to the
percentage of the Optionor’s interest acquired by such Optionee and (A) to pay
the same percentage of any further contributions otherwise due from such
Optionor and such Optionee’s or other transferee’s Subscription shall be
appropriately adjusted to reflect such obligation and any capital previously
contributed with respect to the purchased interest.



(f)Upon the General Partner’s acquisition of a partnership interest pursuant to
Section 6.4.4(c) above, the General Partner shall be treated to that extent as a
Limited Partner, and the Optionor’s Capital Account shall be transferred to the
General Partner as a Limited Partner’s Capital Account to the extent of General
Partner’s acquisition.



(g)Notwithstanding anything herein to the contrary, no transfer of an Optionor’s
partnership interest pursuant to this Section 6.4.4 shall be permitted if the
General Partner shall reasonably determine that such purchase and sale may
result in a violation of the Securities Act.

-15-

 

6.4.5 Other Remedies.

The Partnership shall have all other remedies available under law to a limited
partnership organized under the Delaware Act to enforce the collection from the
Defaulting Partner of any unpaid Drawdowns for which a Drawdown Notice has been
issued, any interest owed by such Defaulting Partner as provided in Section
6.4.1.1, all costs of collection (including attorneys’ fees), and interest at
the Default Rate on all such costs from the date paid. All such other remedies
shall be cumulative.

6.5     Admission After Initial Closing Date.

Any Limited Partner that is admitted to the Partnership after the Initial
Drawdown Date (or increases its Subscription after the Initial Drawdown Date)
shall in respect of its Limited Partner interest acquired (or increase in its
Subscription) make a Contribution on the date of admission as a Limited Partner
(or increase in its Subscription) equal to the amount of Contributions such
Limited Partner would have contributed prior to the date of such admission as a
Limited Partner (or increase in its Subscription) had such Limited Partner been
admitted (or, as the case may be, increased) its Commitment on or prior to the
Initial Drawdown Date (less any Contributions actually made prior to such date
by any Limited Partner increasing its Subscription), plus an amount calculated
as interest (compounded semi-annually on a 360-day basis) at the base rate of 9%
per annum plus a premium of 2% per annum (all or part of which may be waived by
General Partner in its sole discretion) from the dates such Capital
Contributions would have been made; provided, however, that to the extent that
any distributions with respect to Investments were made to Partners prior to the
date that such Limited Partner was admitted to the Partnership (or increased its
Subscription), the General Partner shall be in good faith adjust the amounts
required to be contributed by such Limited Partner pursuant hereto, to take into
account any such prior distributions.

After payment of such amounts, the Limited Partner shall be deemed to have made
its Contributions as of the applicable Drawdown Date(s) for purposes of
calculating such Limited Partner’s Unpaid Preferred Return.

ARTICLE 7 — DISTRIBUTIONS

7.1     Amount, Timing and Form.

7.1.1     General.

(a)Except as otherwise provided in this Agreement, the General Partner shall
determine the amount, timing and form of all distributions made by the
Partnership.

(b)Notwithstanding anything to the contrary in this Article 7, the General
Partner, in its sole discretion, may elect not to receive part or all of any
distribution to which it otherwise would be entitled to under this Agreement and
cause that amount to be distributed to all Limited Partners in proportion to
their respective Contributions; provided, however, that the General Partner, in
its discretion, may subsequently distribute to itself, out of funds available
therefor, any amounts that

-16-

 

it has previously elected not to receive pursuant to this Section 7.1.1(b),
without regard to the other provisions of this Article 7.

7.1.2 Distributions in Cash.

Except as authorized by the General Partner, all distributions made before the
commencement of the liquidation of the Partnership’s assets pursuant to Article
10 shall consist of cash.

7.2     Discretionary Distributions.

7.2.1    General.

Except as otherwise expressly provided in this Agreement, all distributions,
including, without limitation, distributions of Distributable Proceeds, prior to
the commencement of the liquidation of the Partnership’s assets pursuant to
Article 10 shall be made in accordance with Section 7.2.2.

7.2.2 Amounts and Priority of Distributions.

Unless otherwise expressly provided herein, Distributable Proceeds shall be
distributed as follows:

(a)First, pro rata to the Limited Partners and the General Partner until each
Partner’s Unpaid Preferred Return is reduced to zero, such amounts to be
distributed to each Partner in the same proportion that the Unpaid Preferred
Return of such Partner bears to the aggregate Unpaid Preferred Return of all
Partners;

(b)Second, pro rata to the Limited Partners and the General Partner until each
Partner’s Contributions are reduced to zero, such amounts to be distributed to
each Partner in the same proportion that the Contributions of such Partner bears
to the aggregate amount of Contributions of all Partners; and

(c)Thereafter, 70% to the Limited Partners and the General Partner, such amounts
to be distributed to each Partner in the same proportion that the Contribution
of such Partner bears to the aggregate Contributions of all Partners, and the
remaining 30% to the General Partner.

The General Partner will be entitled to withhold from any distributions amounts
necessary to create, in its sole discretion, appropriate reserves for expenses
and liabilities of the Partnership and the Subsidiary and any required tax
withholdings. Notwithstanding anything to the contrary or otherwise set forth in
this Agreement, if the originally-named General Partner (that is, for avoidance
of doubt, Trident 5400 FIB Management LLC) is removed as General Partner without
cause pursuant to Section 11.1.2, then all amounts payable to the General
Partner pursuant to this Section 7.2.2 (including, without limitation, in
connection with a liquidation) shall remain payable to Trident 5400 FIB
Management LLC notwithstanding that such entity is no longer the General Partner
of the Partnership.

-17-

 

7.3     Tax Distributions; Other Special Distributions.

7.3.1.      Tax Distributions — General.

Except as provided in Section 7.3.2, the Partnership shall distribute, to the
extent that Distributable Proceeds are available therefor, to each Partner in
cash, with respect to each fiscal year, either during such year or within 90
days thereafter, an amount (a “Tax Distribution”) equal to the aggregate
federal, state and local income tax liability allocable to such Partner’s
ownership of an interest in the Partnership. The amount distributable to
Partners pursuant to this Section 7.3.1 shall be determined by the General
Partner in its reasonable discretion, taking into account the maximum combined
United States federal, state and local tax rates that would be applicable to the
General Partner if it were an individual and if all items of Partnership Net
Profit and Net Loss were allocated to it.

7.3.2     Tax Distributions — Limitations.

The aggregate amount of Tax Distributions may be reduced or not made with
respect to any fiscal year or other fiscal period if and to the extent of
amounts distributed pursuant to Section 7.2 or Section 7.3.5.

7.3.3     Advances to Pay Estimated Taxes.

The Partnership may make Tax Distributions to all Partners during any
Partnership fiscal year to enable them to satisfy their liability to make
estimated tax payments with respect to such fiscal year or the preceding fiscal
year based on calculations of the Partners’ estimated tax liability made
pursuant to Section 7.3.1 as of such dates as the General Partner in its
discretion may determine, subject to the following:

(a)If the aggregate amount of Tax Distributions made to the General Partner with
respect to any fiscal year exceeds the tax liability of the General Partner with
respect to such fiscal year (calculated as of the end of such fiscal year or
other fiscal period pursuant to Section 7.3.1), the General Partner shall treat
such excess as an advance and return such excess to the Partnership without
interest within ten Business Days after the Partnership’s accountants have
determined that such excess Tax Distribution has been made; and

(b)The Capital Account of the General Partner shall be increased by any amount
returned by the General Partner to the Partnership pursuant to Section 7.3.3(a),
but any Contribution by the General Partner shall not be affected by any such
return.

7.3.4     Coordination of Tax Distributions and Other Distributions.

Discretionary Distributions made to any Partner in cash pursuant to Section 72
during any fiscal year or other fiscal period shall reduce dollar-for-dollar the
amount of distributions that may be considered Tax Distributions to which such
Partner would have been entitled pursuant to Section 7.2 with respect to such
fiscal year or other fiscal period if the General Partner had exercised its
discretion to make such Tax Distributions, Tax Distributions and other
distributions

-18-

 

to any Partner pursuant to Section 7.3 shall be credited dollar-for-dollar
against Discretionary Distributions payable to such Partner pursuant to Section
7.2, except to the extent returned pursuant to Section 7.3.3(a).

7.3.5     Other Special Distributions.

(a)Distributions of cash corresponding to amounts of Partnership income and
gains (net of Partnership expenses and losses) that have been specially
allocated to the Partners pursuant to Section 8.3 shall be made, at such time or
times as the General Partner in its discretion shall determine and subject to
the availability of funds therefor, to the Partners to whom net positive amounts
of such income and gains have been allocated, in proportion to such allocations.

(b)No distribution made to any Partner pursuant Section 7.3.5(a) shall be taken
into account for purposes of Section 7.2 in determining the amount previously
distributed to such Partner (it being intended that all amounts so allocated and
distributed effectively shall be treated for this purpose as if such amounts had
been earned outside the Partnership by the Partners receiving such allocations).

7.3.6     Safe Harbor Election.

(a)The Partners agree that the General Partner is authorized and directed to
make an election, on behalf of itself and of all Partners, to have the “Safe
Harbor” of Section 3.03 of IRS Notice 2005-43 (or the corresponding provision in
any Revenue Procedure or regulation issued pursuant to such Notice) (the “Safe
Harbor”) apply irrevocably with respect to all Partner Interests transferred in
connection with the performance of services by a Partner in a partner capacity
or in anticipation of becoming a Partner, including any right of the General
Partner to receive Carried Interest (such election, the “Safe Harbor Election”).
The Safe Harbor Election shall be effective at such time as may be provided in
future guidance provided by the Internal Revenue Service. If a Safe Harbor
Election is made, the Partnership and each Partner agrees to comply with all
requirements of the Safe Harbor with respect to all interests in the Partnership
transferred in connection with the performance of services by a Partner in a
partner capacity or in anticipation of becoming a Partner, whether such Partner
was admitted as a Partner or as a transferee of a previous Partner. The General
Partner shall cause the Partnership to comply with all record keeping
requirements and other administrative requirements with respect to the Safe
Harbor as shall be required by proposed or final regulations relating thereto,
to the extent the General Partner so determines in its sole and absolute
discretion.

(b)In connection with the Safe Harbor Election, the Partners agree that the
Carried Interest is a “Safe Harbor Partnership Interest” within the meaning of
Section 3.02 of IRS Notice 2005-43 (or the corresponding provision in any
Revenue Procedure or Treasury Regulation issued pursuant to such Notice)
representing a profits interest received for services rendered or to be rendered
to or for the benefit of the Partnership by the General Partner (in its capacity
as Partner or in anticipation of becoming Partner).

-19-

 

(c)Each Partner, by signing this Agreement or by accepting such transfer, hereby
agrees (i) to comply with all requirements of the Safe Harbor Election (if made)
with respect to any Safe Harbor Partnership Interest while the Safe Harbor
Election remains effective, and (ii) that to the extent that such profits
interest is forfeited after the date hereof and to the extent that allocations
of income have been made to the General Partner with respect thereto and have
not been matched with corresponding allocations of loss or deduction with
respect thereto, or distributions with respect thereto that may be retained by
the General Partner, the Partnership shall make special forfeiture allocations
of gross items of deduction or loss (including, as may be permitted by or under
Treasury Regulations to be adopted, notional items of deduction or loss) in
accordance with IRS Notice 2005-43 and the Treasury Regulations adopted under
Sections 704(b) and 83 of the Code.

(d)The General Partner shall file or cause the Partnership to file all returns,
reports and other documentation as may be required, as determined by the General
Partner, to perfect and maintain the Safe Harbor Election (if made) with respect
to transfers of any Safe Harbor Partnership Interest without further vote or
action of any other Person.

(e)The General Partner hereby is authorized, directed and empowered, without
further vote or action of the Partners or any other Person, to amend the
Agreement as necessary to comply with the Safe Harbor requirements in order to
provide for a Safe Harbor Election and the ability to maintain the same, and
shall have the authority to execute any such amendment by and on behalf of each
Partner pursuant to the power of attorney granted by this Agreement. Any
undertaking by the Partners necessary to enable or preserve a Safe Harbor
Election may be reflected in such amendments and, to the extent so reflected,
shall be binding on each Partner.

(f)Each Partner agrees to cooperate with the General Partner to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the General Partner
at the expense of the Partnership.

(g)No Transfer of any interest in the Partnership by a Partner shall be
effective unless prior to such Transfer, the assignee or intended recipient of
such interest shall have agreed in writing to be bound by the provisions of this
Section 7.3,6, in a form satisfactory to the General Partner.

-20-

 

7.4     Tax Liability Matters.

7.4.1    General.

If the Partnership incurs any obligation to pay directly any amount in respect
of taxes, including but not limited to withholding taxes imposed on any
Partner’s or former Partner’s share of the Partnership gross or net income and
gains (or items thereof), income taxes, and any interest, penalties or additions
to tax (“Tax Liability”), or the amount of cash or other property to which the
Partnership otherwise would be entitled is reduced as a result of withholding by
other parties in satisfaction of any such Tax Liability:

(a)All payments by the Partnership in satisfaction of that Tax Liability and all
reductions in the amount of cash or Fair Market Value of property to which — but
for such Tax Liability the Partnership would have been entitled shall be
treated, pursuant to this Section 7.4, as distributed to those Partners or
former Partners to which the related Tax Liability is attributable;

(b)Notwithstanding any other provision of this Agreement, subsequent
distributions to the Partners shall be adjusted by the General Partner in an
equitable manner so that, after all such adjustments have been made and to the
extent feasible, the burden of taxes withheld at the source or paid by the
Partnership is borne by those Partners to which such tax obligations are
attributable (determined pursuant to Section 7.3.3); and

(c)The General Partner in its sole discretion may cause any amount treated
pursuant to Section 7.4.1(a) as distributed to any Partner or former Partner at
any time that exceeds the amount (if any) of distributions to which such Person
is then entitled under any provision of this Agreement to be treated for all
purposes of this Agreement as if that excess amount had been loaned to such
Person, in which event the General Partner shall cause the Partnership to give
prompt written notice to such Person of the date and amount of such loan.

7.4.2 Repayment of Any Amounts Treated as Loans.

Each Partner covenants, for itself, its successors, assigns, heirs and personal
representatives, that such Person shall pay any amount due to the Partnership at
any time after notice of any loan described in Section 7.4.1(c) has been given,
but not later than 30 days after the Partnership delivers a written demand to
such Person for such repayment (which demand may be made at any time prior to or
after the dissolution of the Partnership or the General Partner or the
withdrawal of such Person or its predecessors from the Partnership); provided,
however, that if any such repayment is not made within such 30-day period:

(a)Such Person shall pay interest to the Partnership at the Prime Rate for the
entire period commencing on the date on which the Partnership paid such amount
and ending on the date on which such Person repays such amount to the
Partnership together with all accrued but previously unpaid interest; and

-21-

 

(b)The Partnership, at the discretion of the General Partner, shall (I) collect
such unpaid amounts (including interest) from any distributions that otherwise
would be made by the Partnership to such Person and/or (2) subtract from the
Capital Account of such Person, no later than the day prior to the Partnership’s
initial liquidating distribution, the amount of any such tax withholding (plus
unpaid interest) not so collected, in each case treating the amount so collected
or subtracted as having been distributed to such Person at the time of such
collection or subtraction.

7.4.3 Operational Rules.

The General Partner, after consulting with the Partnership’s accountants or
other advisers, shall determine the amount (if any) of any Tax Liability
attributable to any Partner taking into account any differences in the Partners’
status, nationality or other characteristics, Any such determination regarding
the amount of Tax Liability attributable to particular Partners shall be based
on the manner in which the jurisdiction imposing the related tax would attribute
that Tax Liability and, in making any such determination, the General Partner
shall be entitled to treat any Partner as ineligible for an exemption from or
reduction in rate of such tax under a tax treaty or otherwise except to the
extent that such Partner provides the General Partner with such written evidence
(including but not limited to forms or certificates executed by its managers
and/or beneficial owners) as the General Partner or the relevant tax authorities
may require to establish such Partner’s (or some or all of its beneficial
owners’) entitlement to such exemption or reduction. The intent of this Section
7.4 is to ensure, to the maximum extent feasible, that the burden of any taxes
withheld at the source or paid by the Partnership is borne by those Partners to
which such tax obligations are attributable, and this Section 7.4 shall be
interpreted and applied accordingly.

7.5     Certain Distributions Prohibited.

Anything in this Article 7 to the contrary notwithstanding:

(a)No distribution shall be made to any Partner if, and to the extent that, such
distribution would not be permitted under Sections 17-607(a) or 17-804(a) of the
Delaware Act; and

(b)No distribution other than a Tax Distribution shall be made to any Partner to
the extent that such distribution, if made, would cause the deficit balance, if
any, in the Capital Account of such Partner to exceed such Partner’s Restoration
Amount or would further reduce an existing balance (as so determined) that is
already negative in an amount exceeding such Partner’s Restoration Amount.

-22-

 

ARTICLE 8 - ACCOUNTS; ALLOCATIONS

8.1      Capital Accounts.

8.1.1 Creation and Maintenance.

There shall be established on the books of the Partnership a capital account for
each Partner (such Partner’s “Capital Account”) that shall be:

(a)Increased by (1) any Contributions made to the Partnership by such Partner
pursuant to this Agreement, (2) any part of a Default Charge added to the
Capital Account of such Partner pursuant to Section 6.4.2, and (3) any amounts
in the nature of income or gain added to the Capital Account of such Partner
pursuant to Sections 8.2, 8.3, 8.4 or 8.5; and

(b)Decreased by (1) any distributions made to such Partner, (2) any Default
Charge subtracted from the Capital Account of such Partner pursuant to Section
6.4.2; and (3) any amounts in the nature of loss or expense subtracted from the
Capital Account of such Partner pursuant to Sections 8.2, 8.3, 8.4 or 8.5.

8.1.2     Compliance with Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section 704(b)
of the Code and Treasury Regulations Section 1.704-1(b), and shall be
interpreted and applied in a manner consistent with such regulations. In the
event that the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such regulations, the General Partner may make
such modification, provided that it is not likely to have a material effect on
the amounts distributable to any Partner pursuant to Articles 7 or 10 or the
timing of such distributions.

8.2     Allocations of net profit or net loss.

8.2.1 Allocations Generally.

Net Profit or Net Loss for each fiscal year or other fiscal period shall be
allocated among the Partners (and credited or debited to their Capital Accounts)
in such manner that if the Partnership were to liquidate completely immediately
after the end of such fiscal year or other fiscal period and in connection with
such liquidation sell all of its assets and settle all of its liabilities at
their then respective Carrying Values, the distribution by the Partnership of
any remaining amounts to the Partners in accordance with their respective
positive Capital Account balances (after crediting or debiting Capital Accounts
for Net Profit or Net Loss for such fiscal year or other fiscal period) would
correspond as closely as possible to the distributions that would result if the
liquidating distributions had instead been made in accordance with the
provisions of Sections 7.2 and 7.3. For purposes of maintaining the Capital
Accounts, items of income, gain, loss, deduction, expense and credit shall be
allocated to the Partners in the same manner as Net Profit or Net Loss are
allocated, except where otherwise necessary to more closely achieve the result
contemplated by the first sentence of this Section 8.2.1.

-23-

 

8.2.2     Variations Between Carrying Value and Adjusted Basis.

For tax purposes, all items of income, gain, loss, deduction, expense and credit
(other than tax items corresponding to items allocated pursuant to Section 7.3)
shall be allocated to the Partners in the same manner as are Net Profit and Net
Loss, or• the items specially allocated pursuant to Section 8.3, as the case may
be; provided, however, that, in accordance with Section 704(c) of the Code, the
Treasury Regulations promulgated thereunder and Treasury Regulation §
1.704-1(b)(4)(i), items of income, gain, loss, deduction, expense and credit
with respect to any property whose Carrying Value differs from its adjusted
basis for tax purposes shall, solely for tax purposes, be allocated among the
Partners so as to take account of both the amount and character of such
variation.

8.2.3     Nonrecourse Deductions.

Notwithstanding any other provision of this Agreement, (i) “partner nonrecourse
deductions” (as defined in Treas. Reg. § 1.704-2(i)), if any, of the Partnership
shall be allocated for each fiscal year or other fiscal period to the Member
that bears the economic risk of loss within the meaning of Treas. Reg. §
1.704-2(i), and (ii) “nonrecourse deductions” (as defined in Treas. §
1.704-2(b)), if any, of the Partnership shall be allocated for each fiscal year
or other fiscal period in the same proportion as Net Profit and Net Loss for
such fiscal year or other fiscal period.

8.2.4     Other Rules.

This Agreement shall be deemed to include “qualified income offset” and “minimum
gain chargeback” provisions within the meaning of Treasury Regulations under
Section 704(b) of the Code and accordingly, prior to any allocation for a fiscal
year or other fiscal period pursuant to this Article 8, items of gross income
shall be specially allocated to the Partners so as to give effect to such
provisions. Special allocations of items pursuant to this Section 8.2.4 shall be
taken into account in computing subsequent allocations pursuant to this Article
8, so that the cumulative net amount of all items allocated to each Partner
shall, to the extent possible, be equal to the amount that would have been
allocated to such Partner if there had never been any special allocation
pursuant to this Section 8.2.4.

8.2.5     Excess Nonrecourse Liabilities

Solely for purposes of determining a Partner’s proportionate share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Treasury Regulations Section 1.7523(a)(3), the Partners’ interests in
Partnership profits are as follows: General Partner zero percent (0%) and
Limited Partners one hundred percent (100%) (in proportion to their
Contributions).

8.3     Other Specially Allocated Items.

As of the end of each fiscal year or other fiscal period of the Partnership the
following items shall be specially allocated in the manner set forth below.

-24-

 

8.3.1     Temporary Investment Income.

The net income or loss from Temporary Investments of the Partnership for such
fiscal year or other fiscal period shall be allocated to the Limited Partners in
proportion to their respective Contributions.

8.3.2     Transfer Expenses.

The unpaid Transfer Expenses (if any) of the Partnership for such fiscal year or
other fiscal period shall be allocated to the transferor or the transferee of
the Partnership interest involved to the extent required by Section 11.2.5.2.

8.3.3     Other Items.

Placement fees (if any) paid by the Partnership with respect to any Limited
Partner’s interest in the Partnership shall be specially allocated to such
Limited Partner at the time of payment.

8.4     Allocations When Interests Change.

8.4.1     General.

If any Person is admitted to the Partnership (or the Subscription of any
existing Partner is increased) after the initial Drawdown Date, the General
Partner shall adjust subsequent allocations of items of Partnership income,
gain, loss and expense otherwise provided for in this Article 8 as necessary so
that, after such adjustments have been made each Partner (including but not
limited to any Partners admitted after the Initial Drawdown Date and all
Partners whose Subscriptions have been increased after the Initial Drawdown
Date) shall have been allocated an aggregate amount of such items equal in
amount to the aggregate amount of such items such Partner would have been
allocated if it had been admitted to the Partnership on the Initial Drawdown
Date with a Subscription equal to that set forth in Schedule A after such
schedule has been revised to reflect such Partner’s admission or the increase in
its Subscription.

8.4.2     Limitations.

The allocations otherwise required by Section 8.4.1 shall be limited to the
extent necessary to ensure that:

(a)No item of income, gain or deductible loss realized before the admission of
any new Partner shall be allocated to such Partner pursuant to Section 8.4.1;
and

(b)Allocations to any existing Partner of income, gain or deductible loss
realized prior to the increase in the Subscription of such Partner shall be
limited to those permitted by Section 706 of the Code.

-25-

 

8.5     Limitation on Loss Allocations.

8.5.1     General.

(a)If and to the extent that any allocation of Partnership items in the nature
of loss or expense to any Partner would cause such Partner’s Capital Account to
be negative in an amount which exceeds such Partner’s Restoration Amount or
would further reduce an existing balance that is already negative in an amount
that exceeds such Partner’s Restoration Amount, then such item(s) shall be
allocated first to the Capital Accounts of the other Partners in proportion to
the positive balances in their respective Capital Accounts until all such
Capital Accounts are reduced to zero, then to the Capital Accounts of Partners
with Restoration Amounts, in proportion to their respective Restoration Amounts,
until each such Partner’s Capital Account is negative in an amount equal to such
Partner’s Restoration Amount.

(b)An allocation pursuant to Section 8.5.I(a) shall be made only if and to the
extent that the deficit in such Partner’s Capital Account would exceed such
Partner’s Restoration Amount after all allocations required by this Article 8
have been made tentatively as if Section 8.5 were not included in this
Agreement.

 

8.5.2     Offset.

In the event that any special allocations of losses or expenses are made
pursuant to Section 8.5.1, items of gross Partnership income and gain from
subsequent periods shall be specially allocated to offset, to the extent
feasible and as promptly as possible, such special allocations of loss or
expense.

8.6     Timing of Allocations.

8.6.1     Year-End Allocations.

The General Partner shall cause the allocations required by this Agreement to be
made no less frequently than as of the end of each fiscal year.

8.6.2     Adjustment in Timing of Allocations.

The General Partner, in its discretion, may cause the Partnership to make the
allocations described in Article 8 at a time other than as of the end of a
fiscal year on the basis of an interim closing of the Partnership’s books at
such dine. In that event, each short fiscal period attributable to any such
interim closing shall constitute a fiscal year for purposes of this Article 8.

-26-

 

ARTICLE 9 - DURATION OF THE PARTNERSHIP

9.1     Term of Partnership.

The Partnership shall continue until the eighth anniversary of the Drawdown
Date, or unless it is sooner dissolved or as provided in Section 6.2.4, Section
9.2, Section 9.3 or Section 9.4 or by operation of law. Notwithstanding the
foregoing, the term of the Partnership may be extended with the prior written
consent of Partners (which, for avoidance of doubt, may include the General
Partner) holding at least two-thirds (2/3) of the total Subscriptions; provided
however, in no event shall any such extension of the term extend beyond the date
that is two years following the expiration of the original seven year term.

9.2     Dissolution Upon Withdrawal of General Partner.

(a)The Partnership shall be dissolved if there shall occur with respect to the
General Partner any of the events of withdrawal described in Sections
17-402(a)(2) through 17-402(a)(11) of the Delaware Act.

(b)If the General Partner suffers an event that, with the passage of the period
specified in the Delaware Act, becomes an event of withdrawal under Section
17402(a)(4) or (5) of the Delaware Act, the General Partner shall notify each
Limited Partner of the occurrence of such event within 30 days after the
occurrence of such event (or within the maximum time then permitted under the
Delaware Act).

(c)The Partnership shall not be dissolved in the event of the dissolution,
death, bankruptcy, insolvency, incompetence, disability, substitution or
admission of any Limited Partner, or any other similar event involving the
existence, status or organization of a Limited Partner.

9.3     Dissolution by Partners.

The General Partner, with the consent of the Limited Partners holding at least
two-thirds (2/3) of the total Subscriptions, may dissolve the Partnership at any
time on not less than 90 days prior written notice of such dissolution to the
other Partners.

9.4     Dissolution Upon Final Real Estate Asset Sale Date.

The Partnership shall be dissolved upon the Final Real Estate Asset Sale Date.

ARTICLE 10 - LIQUIDATION OF ASSETS ON DISSOLUTION

 

10.1     General.

Following dissolution, the Partnership’s assets shall be liquidated in an
orderly manner. The General Partner shall be the liquidator to wind up the
affairs of the Partnership pursuant to this Agreement; provided, however, that
if there shall be no remaining General Partner at that time, a majority in
interest of the Limited Partners may designate one or more other Persons to act
as the

-27-

 

liquidator(s) instead of the General Partner. Any such liquidator, other than
the General Partner, shall be a “liquidating trustee” within the meaning of
Section 17-101(10) of the Delaware Act.

10.2     Liquidating Distributions.

(a)The liquidator(s) shall pay or provide for the satisfaction of the
Partnership’s liabilities and obligations to creditors. In performing their
duties, the liquidator(s) are authorized to sell, exchange or otherwise dispose
of the assets of the Partnership in such reasonable manner as the liquidator(s)
shall determine to be in the best interest of the Partners.

(b)Any Net Profit or Net Loss or other items realized in connection with the
liquidation of the Partnership’s assets shall be allocated among the Partners
pursuant to Article 8 (for purposes of this provision, using Fair Market Value
in lieu of Carrying Value for any unliquidated property distributed in kind and
deeming gain or loss to be realized on such property), and the remaining assets
of the Partnership shall then be distributed to the Partners in cash or property
pursuant to Section 7.2.2.

(c)During the liquidation of the Partnership, the liquidator(s) shall furnish to
the Partners the financial statements and other information specified in Section
14.3.

10.3     Expenses of Liquidator(s).

(a)The expenses incurred by the liquidator(s) in connection with winding up the
Partnership, all other losses or liabilities of the Partnership incurred in
accordance with the terms of this Agreement, and reasonable compensation for the
services of the liquidator(s) shall be borne by the Partnership.

(b)If the General Partner serves as the liquidator, it shall not be entitled to
additional compensation for providing services in such capacity; provided that
the all applicable fees payable to the General Partner under this Agreement
shall remain in effect during any winding up and liquidation of the Partnership.

10.4     Duration of Liquidation.

(a)A reasonable time shall be allowed for the winding up of the affairs of the
Partnership in order to minimize any losses otherwise attendant upon such a
winding up.

(b)The liquidator(s) shall use their reasonable efforts to carry out the
liquidation in conformity with the timing requirements of Treasury Regulation
Section 1.7041 (b)(2)(ii)(g), but will not be bound to do so or liable in any
way to any Partner for failure to do so.

-28-

 

10.5     No Liability for Return of Capital.

10.5.1     General.

The liquidator(s), the General Partner and their respective partners, members,
stockholders, officers, directors, managers, employees, agents and Affiliates
shall not be personally liable for the return of the Contributions of any
Limited Partner.

10.5.2     No Limited Partner Deficit Restoration Obligation.

No Limited Partner shall be obligated to restore to the Partnership any amount
with respect to a negative Capital Account; provided, however, that this
provision in no way shall affect the obligations of Partners to make payment of
their Subscriptions and other required payments to the Partnership.

ARTICLE 11 - LIMITATIONS ON TRANSFERS AND WITHDRAWALS OF PARTNERSHIP INTERESTS

11.1     No Transfer of General Partner’s Interest.

11.1.1     General.

The General Partner shall not assign, pledge, mortgage, hypothecate, give, sell
or otherwise dispose of or encumber (collectively, “Transfer”) all or any part
of its general partnership interest except to an Affiliate. Any attempted
Transfer of the General Partner’s interest (other than to an Affiliate) shall be
void. At all times at least two of the Principals shall control the General
Partner and own indirect interests therein.

11.1.2     Removal for Cause.

The General Partner may be removed as the General Partner of the Partnership by
vote of Limited Partners holding at least two-thirds (2/3) of the total
Subscriptions if there is a final, non-appealable determination by an arbitrator
or court of competent jurisdiction that the General Partner has committed any
action relating to the performance of the General Partner’s duties under this
Agreement that constitutes gross negligence, fraud or willful misconduct that
has had or will have a material adverse effect on the Partnership. Any such
removal shall be effective upon delivery of such written election to the General
Partner. In addition, and subject to the provisions of this Section 11.1.2 and
the other applicable provisions of this Agreement, the General Partner may be
removed as the General Partner of the Partnership without cause at the election
of Plymouth Opportunity OP LP, a Delaware limited partnership, so long as such
entity directly holds not less than fifty percent (50%) of the total
Subscriptions; provided, however, that (a) if the Key Principals and/or any
other Affiliates of the initial General Partner are signatories to any
guaranties and/or indemnities in connection with the Initial Financing and/or
any other applicable financing, then such removal shall only be effective if,
upon the effective date thereof, the Key Principals and/or any other applicable
Affiliates of the initial General Partner are released from any liability under
any applicable guarantees and/or indemnities with respect to matters arising or
accruing following any such removal and (b) in no event shall any such removal
be permitted or effected unless the same complies with all applicable provisions
of any

-29-

 

applicable financing documents (including, without limitation, the documents
evidencing the Initial Financing). Any such removal without cause that complies
with all applicable provisions of this Section 11.1.2 shall be effective thirty
(30) days following written notice to the General Partner and the Limited
Partners and upon the effectiveness of such removal Plymouth Opportunity OP LP
shall be the General Partner (subject to all applicable provisions of this
Agreement). Notwithstanding anything to the contrary or otherwise set forth in
this Agreement, upon any such removal without cause of the originally-named
General Partner (that is, for avoidance of doubt, Trident 5400 FIB Management
LLC), such removal shall not affect any distributions payable to Trident 5400
FIB Management LLC pursuant to Section 7.2.2 (including, without limitation, any
liquidating distributions pursuant to Section 10.2). Upon any removal of the
General Partner the General Partner shall have no further obligations as the
“General Partner” of the Partnership under this Agreement or otherwise.

11.2     Transfers of Limited Partnership Interests.

11.2.1     General.

(a)No Transfer of a Limited Partner’s direct, indirect, legal, economic or
beneficial interest in the Partnership, in whole or in part, shall be made other
than pursuant to this Section 11.2. Any attempted Transfer of all or any part of
the interest in the Partnership of a Limited Partner without compliance with
this Agreement shall be void.

(b)Every Transfer shall be subject to all of the terms, conditions, restrictions
and obligations set forth in this Agreement.

(c)Each Transfer shall be evidenced by a written agreement, in form and
substance satisfactory to the General Partner, that is executed by the
transferor, the transferee(s) and the General Partner.

 

11.2.2     Consent of General Partner.

The prior written consent of the General Partner, which may be granted or
withheld in its reasonable discretion, shall be required for any Transfer of
part or all of any Limited Partner’s direct, indirect, legal, economic or
beneficial interest in the Partnership. Prior to approving any proposed
Transfer, the General Partner shall consult with the Partnership’s tax advisors
to determine whether such Transfer, if consummated, would cause the Partnership
to undergo a technical termination for United States federal income tax purposes
and, if so, whether such termination would be likely to cause material adverse
United States federal income tax consequences, or the incurrence of material
additional expense, by the Partnership or the Partners.

11.2.3     Other Prohibited Legal Consequences.

No Transfer shall be permitted, and the General Partner shall withhold its
consent with respect thereto, if such Transfer would:

(a)Result in violation of the registration requirements of the Securities Act;



-30-

 

(b)Require the Partnership to register as an investment company under the United
States Investment Company Act of 1940, as amended;

(c)Result in the Partnership being classified for United States federal income
tax purposes as an association taxable as a corporation.

11.2.4     Opinion of Counsel.

Any Transfer otherwise permitted hereunder shall be made only upon receipt by
the Partnership of a written opinion of counsel for the Partnership, or of other
counsel reasonably satisfactory to the Partnership, in form and substance
satisfactory to the General Partner (which opinion shall be obtained at the
expense of the transferor), as to compliance with Section 11.2.3 and such other
legal matters as the General Partner may reasonably request. The General Partner
may, in its sole discretion, waive the requirement to deliver an opinion.

11.2.5     Transfer Expenses.

11.2.5.1     Required reimbursement.

The transferor of any interest in the Partnership hereby agrees to reimburse the
Partnership, at the request of the General Partner, for any expenses reasonably
incurred by the Partnership in connection with such Transfer, including any
legal, accounting and other expenses (“Transfer Expenses”), whether or not such
Transfer is consummated.

11.2.5.2 Collection.

(a)At its election, the General Partner may seek reimbursement of such Transfer
Expenses either through a direct reimbursement by the transferor or through a
charge to the transferor’s Capital Account.

(b)If the transferor has not reimbursed the Partnership for any Transfer
Expenses incurred by the Partnership in consummating a Transfer within ten days
after the General Partner has delivered to such Partner written demand for
payment, the General Partner, in its sole discretion, may charge the
transferee’s Capital Account with any such Transfer Expenses.

11.2.6     Admission of Substituted Limited Partners.

The transferee of an interest in the Partnership transferred pursuant to this
Article 11 that is admitted to the Partnership as a substituted Limited Partner
shall succeed to the rights and liabilities of the transferor Limited Partner
and, after the effective date of such admission, the Subscription, Contribution
and Capital Account of the transferor shall become the Subscription,
Contribution and Capital Account, respectively, of the transferee, to the extent
of the interest transferred.

-31-

 

11.3     No Withdrawal Rights.

No Partner shall have the right to withdraw its capital and profits from the
Partnership, or to demand and receive any Partnership property in exchange for
such Partner’s interest in the Partnership, except to the extent expressly set
forth in this Agreement.

ARTICLE 12 - EXCULPATION AND INDEMNIFICATION

12.1     Exculpation.

12.1.1     General.

(a)No Covered Person shall be liable to the Partnership or any Partner for any
loss suffered by the Partnership or any Partner which arises out of any
investment or any other action or omission of such Covered Person if (1) such
Covered Person determined, in good faith, that such course of conduct was in, or
not opposed to, the best interest of the Partnership and, with respect to any
criminal action or proceeding, had no reasonable cause to believe such Person’s
conduct was unlawful, and (2) such course of conduct did not constitute a breach
of such Person’s fiduciary duty to the Partnership or gross negligence or
willful misconduct of such Covered Person.

(b)For purposes of 12.1.1(a), “Covered Person” shall mean the General Partner
(including without limitation the General Partner acting as Tax Matters Partner
or as liquidator), its member(s), each officer, director, manager and member or
partner of the member(s) of the General Partner and each partner, member,
stockholder, officer, director, manager, employee, agent or Affiliate of any of
the foregoing.

12.1.2     Activities of Others.

No Covered Person shall be liable for the negligence, whether of omission or
commission, dishonesty or bad faith of any employee, broker or other agent of
the Partnership selected by any Covered Person with reasonable care.

12.1.3      Liquidators.

No Person other than the General Partner that serves as liquidator pursuant to
Article 10 shall be liable to the Partnership or any Partner for any loss
suffered by the Partnership or any Partner which arises out of any action or
omission of such Person, provided that such Person determined, in good faith,
that such course of conduct was in, or was not opposed to, the best interest of
the Partnership and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that such Person’s conduct was unlawful; provided,
however, that this Section 12.1.3 shall not affect the General Partner’s right
to exculpation pursuant to 12.1.1.

-32-

 

12.1.4 Advice of Experts.

No Covered Person and no Person serving as liquidator shall be liable to the
Partnership or any Partner with respect to any action or omission taken or
suffered by any of them in good faith if such action or omission is taken or
suffered in reliance upon and in accordance with the opinion or advice as to
matters of law of legal counsel, or as to matters of accounting of accountants,
or as to matters of valuation of investment bankers or appraisers, provided that
any such professional or firm is selected by any such Person with reasonable
care.

12.2     Indemnification. 

 

12.2.1    General.

The General Partner, its partners, members, direct and indirect owners,
managers, employees and agents, each manager of the General Partner serving in
that capacity, each liquidating trustee (if any) and each partner, member,
direct and indirect owner, stockholder, director, officer, manager, employee,
agent and Affiliate of any of the foregoing (each, an “Indemnitee”) shall be
indemnified, subject to the other provisions of this Agreement, by the
Partnership (only out of Partnership assets, including the proceeds of liability
insurance) against any claim, demand, controversy, dispute, cost, loss, damage,
expense (including attorneys’ fees), judgment and/or liability incurred by or
imposed upon the Indemnitee in connection with any action, suit or proceeding
(including any proceeding before any administrative or legislative body or
agency), to which the Indemnitee may be made a party or otherwise involved or
with which the Indemnitee shall be threatened, either (a) by reason of the
Indemnitee’s activities on behalf of the Partnership or the Subsidiary in
furtherance of the interests of the Partnership and/or the Subsidiary or (b)
being at the time the cause of action arose or thereafter, the General Partner
(including without limitation the General Partner acting as Tax Matters Partner
or liquidator), a partner, member, employee or agent of the General Partner, a
partner, member, stockholder, director, officer, manager, employee, agent or
Affiliate of any of the foregoing, or a partner, member, director, officer,
manager, employee, consultant or agent of any other organization in which the
Partnership owns or has owned an interest or of which the Partnership is or was
a creditor, which other organization the Indemnitee serves or has served as a
partner, member, director, officer, manager, employee, consultant or agent at
the request of the Partnership (whether or not the Indemnitee continues to serve
in such capacity at the time such action, suit or proceeding is brought or
threatened).

12.2.2    Effect of Judgment.

An Indemnitee shall not be indemnified with respect to matters as to which the
Indemnitee shall have been finally adjudicated in any such action, suit or
proceeding (a) not to have acted in good faith and in the reasonable belief that
the Indemnitee’s action was in, or not opposed to, the best interests of the
Partnership or to have acted with gross negligence or willful misconduct, or in
breach of such Person’s fiduciary duty to the Partnership, or (b) with respect
to any criminal action or proceeding, to have had cause to believe beyond any
reasonable doubt the Indemnitee’s conduct was criminal.

-33-

 

12.2.3     Effect of Settlement.

In the event of settlement of any action, suit or proceeding brought or
threatened, such indemnification shall apply to all matters covered by the
settlement except for matters as to which the Partnership is advised by counsel
(who may be counsel regularly retained to represent the Partnership) that the
Person seeking indemnification, in the opinion of counsel, (a) did not act in
good faith in the reasonable belief that such Person’s action was in, or not
opposed to, the best interest of the Partnership, or (b) acted with gross
negligence or willful misconduct, or in breach of such Person’s fiduciary duty
to the Partnership, or, with respect to any criminal action or proceeding, that
the Person seeking indemnification had cause to believe beyond any reasonable
doubt that such Person’s conduct was criminal.

12.2.4     Advance Payment of Expenses.

The Partnership shall pay the expenses incurred by an Indemnitee in connection
with any such action, suit or proceeding, or in connection with claims arising
in connection with any potential or threatened action, suit or proceeding, in
advance of the final disposition of such action, suit or proceeding, upon
receipt of an enforceable undertaking by such Indemnitee to repay such payment
if the Indemnitee shall be determined to be not entitled to indemnification for
such expenses pursuant to this Article 12; provided, however, that in such
instance the Indemnitee is not defending an actual or threatened claim, action,
suit or proceeding against the Indemnitee by the Partnership and/or the General
Partner (or by the Indemnitee against the Partnership and/or the General
Partner).

12.2.5     Insurance.

At its election, the General Partner, on behalf of the Partnership, may cause
the Partnership to purchase and maintain insurance, at the expense of the
Partnership and to the extent available, for the protection of the General
Partner, any partner•, member, officer, director, manager, employee, agent or
Affiliate of the General Partner, any member of the Investment Advisory Board or
any partner, member, stockholder, officer, director, manager, employee, agent or
Affiliate of any of the foregoing against any liability incurred by such Person
in any such capacity or arising out of his status as such, whether or not the
Partnership has the power to indemnify such Person against such liability.

12.2.6     Other Provisions.

12.2.6.1     Successors.

The foregoing right of indemnification shall inure to the benefit of the
executors, administrators, personal representatives, successors or assigns of
each such Indemnitee.

12.2.6.2     Rights to indemnification from other sources.

The rights to indemnification and advancement of expenses conferred in this
Section 12.2 shall not be exclusive and shall be in addition to any rights to
which any Indemnitee may otherwise be entitled or hereafter acquire under any
law, statute, rule, regulation, charter document, by-law, contract or agreement.

-34-

 

12.2.6.3     Discretionary limitation by General Partner.

Notwithstanding Section 12.2.1, the General Partner in its sole discretion may
limit or eliminate indemnification payments that otherwise would be made by the
Partnership to any Indemnitee other than a Person serving as liquidator pursuant
to Article 10.

12.3     Limitation by Law.

If any Covered Person or Indemnitee or the Partnership itself is subject to any
federal or state law, rule or regulation which restricts the extent to which any
Person may be exonerated or indemnified by the Partnership, then the exoneration
provisions set forth in 12.1 and the indemnification provisions set forth in
Section 12.2 shall be deemed to be amended, automatically and without further
action by the General Partner or the Limited Partners, to the minimum extent
necessary to conform to such restrictions.

ARTICLE 13 - AMENDMENTS, VOTING AND CONSENTS

13.1     Amendments.

13.1.1     Consent of Partners.

Except as otherwise provided in this Agreement, the terms and provisions of this
Agreement may be waived, modified, terminated or amended, during or after the
term of the Partnership, only with the prior written consent of the General
Partner and Limited Partners holding at least two-thirds (2/3) of the total
Subscriptions; provided, however, that any provision of this Agreement requiring
the written vote or consent of a greater percentage in interest of Limited
Partners may be waived, modified, terminated or amended only with the vote or
written consent of the General Partner and such greater percentage in interest
of Limited Partners as is required by such provision.

13.1.2      Limitations.

No amendment shall dilute the relative interest of any Partner in the profits or
capital of the Partnership or in allocations or distributions attributable to
the ownership of such interest without the prior written consent of such Partner
(except such dilution as may result from additional Subscriptions from the
Partners or the admission of additional Limited Partners pursuant to this
Agreement). This Section 13.1.2 shall not be amended without the unanimous
consent of all Partners.

13.1.3     Notice of Amendments.

The General Partner shall furnish copies of any amendments to this Agreement to
all Partners, other than changes in Schedule A to reflect the admission,
withdrawal or substitution of Partners, changes in the addresses of Partners and
changes in the Subscriptions of Partners (in each case occurring pursuant to
this Agreement) which shall not require the consent of or notice to any Limited
Partner.

-35-

 

13.1.4      Corrective Amendments.

Notwithstanding the other provisions of this Article 13, the General Partner,
without the consent of any Limited Partner, may amend any provisions of this
Agreement (a) to add to the duties or obligations of the General Partner or
surrender any right granted to the General Partner herein; (b) to cure any
ambiguity or correct or supplement any provision herein which may be
inconsistent with any other provision herein or to correct any printing,
stenographic or clerical errors or omissions in order that this Agreement shall
accurately reflect the agreement among the Partners; and (c) to amend Schedule A
to provide any necessary information regarding any additional Limited Partner or
substituted Limited Partner; provided that no amendment shall be made pursuant
to this Section 13.1.4 unless the General Partner reasonably shall have
determined that such amendment will not subject any Limited Partner to any
material adverse economic consequences, alter or waive the right to receive
allocations and distributions that otherwise would be made to any Limited
Partner, or alter or waive in any material respect the duties and obligations of
the General Partner to the Partnership or the Limited Partners.

13.2     Voting and Consents.

13.2.1 General.

Whenever action is required by this Agreement to be taken by a specified
percentage in interest of the Limited Partners, such action shall be deemed to
be valid if taken upon the written vote or written consent of those Limited
Partners entitled to vote whose Contributions represent the specified percentage
of the aggregate Contributions at the time of all Limited Partners entitled to
vote. Similarly, whenever action is required by this Agreement to be taken by a
specified percentage in interest of Limited Partners, such action shall be
deemed to be valid if taken upon the written vote or written consent of those
Limited Partners entitled to vote whose Contributions represent the specified
percentage of the aggregate Contributions at the time of all Limited Partners
entitled to vote.

13.2.2     Interests of General Partner and Affiliates.

In the event that the General Partner or any Affiliate of the General Partner
acquires a limited partnership interest, that interest shall be deemed to be a
Non-Voting Interest.

ARTICLE 14 - ADMINISTRATIVE PROVISIONS

14.1     Keeping of Accounts and Records; Certificate of Limited Partnership.

14.1.1     Accounts and Records.

At all times the General Partner shall cause to be kept proper and complete
books of account, in which shall be entered fully and accurately the
transactions of the Partnership. Such books of account shall be kept on such
method of accounting as the General Partner may from time to time determine. The
General Partner shall also maintain: (a) an executed copy of this Agreement (and
any amendments hereto); (b) the Certificate of Limited Partnership of the
Partnership (and any amendments thereto); (c) executed copies of any powers of
attorney pursuant to which any certificate has been executed by the Partnership;
(d) a current list of the

-36-

 

full name, taxpayer identification number (if any) and last known address of
each Partner set forth in alphabetical order; (e) copies of all tax returns
filed by the Partnership for each of the prior three years; and (f) all
financial statements of the Partnership for each of the prior three years. These
books and records shall at all times be maintained at the principal office of
the Partnership.

14.1.2     Certificate of Limited Partnership.

The Certificate of Limited Partnership of the Partnership was filed for record
in the office of the Secretary of State of the State of Delaware on May 1, 2012,
as corrected by a filing dated May 9, 2012. The Partnership and The General
Partner shall file for record with the appropriate public authorities any
amendments thereto and take all such other action as may be required to preserve
the limited liability of the Limited Partners in any jurisdiction in which the
Partnership shall conduct operations.

14.2     Inspection Rights.

14.2.1     General.

(a)At any time while the Partnership continues and until its complete
liquidation and subject to Section 14.2.2, each Limited Partner may (a) fully
examine and audit the Partnership’s books, records, accounts and assets,
including bank balances, and (b) examine, or request that the General Partner
furnish, such additional information as is reasonably necessary to enable the
requesting Partner to review the investment activities of the Partnership,
provided that the General Partner can obtain such additional information without
unreasonable effort or expense.

(b)Any such examination or audit may be undertaken either by such Limited
Partner or a designee thereof. All expenses attributable to any such examination
or audit shall be borne by such Limited Partner.

14.2.2     Limitations.

(a)Any examination or audit undertaken pursuant to Section 14.2.1 shall be made
(1) only upon 30 days’ prior written notice to the General Partner, (2) during
normal business hours, and (3) without undue disruption.

(b)The General Partner shall have the benefit of the confidential information
provisions of Section 17-305(b) of the Delaware Act.

14.3     Financial Reports.

14.3.1     Annual Reports.

14.3.1.1     Annual financial statements.

The General Partner shall transmit to each Limited Partner, as soon as
practicable after the close of each fiscal year, the financial statements of the
Partnership for such fiscal year. Such financial

-37-

 

statements shall include balance sheets of the Partnership as of the end of such
fiscal year and of the preceding fiscal year, statements of income and loss of
the Partnership for such fiscal year and the preceding fiscal year, and
statements of changes in capital for such fiscal year and for the preceding
fiscal year, all prepared in accordance with generally accepted accounting
principles consistently applied in accordance with the terms of this Agreement
and audited by an independent certified public accountant.

14.3.1.2     Tax information.

The General Partner shall also transmit to each Partner, within 90 days after
the close of each fiscal year, such Partner’s Schedule K-1 (Internal Revenue
Service Form 1065) or an equivalent report indicating such Partner’s share of
all items of income or gain, expense, loss or other deduction and tax credit of
the Partnership for such year, as well as the status of its Capital Account as
of the end of such year, and such additional information as it reasonably may
request to enable it to complete its tax returns or to fulfill any other
reporting requirements, provided that the General Partner can obtain such
additional information without unreasonable effort or expense.

14.4     Valuation.

Whenever valuation of Partnership assets or net assets is required by this
Agreement, the General Partner shall engage one or more experienced and
reputable real estate appraisal experts to determine the Fair Market Value of
the Partnership’s Real Estate Investments and the General Partner shall
determine the Fair Market Value of such other assets or net assets in good faith
in accordance with this Section 14.4.

14.4.1     Goodwill and Intangible Assets.

(a)In making any determination of the Fair Market Value of the assets of the
Partnership, no allowance of any kind shall be made for goodwill or the name of
the Partnership or of the General Partner, the Partnership’s office records,
files and statistical data or any intangible assets of the Partnership in the
nature of or similar to goodwill.

(b)The Partnership’s name and goodwill shall, as among the Partners, be deemed
to have no value and shall belong to the Partnership; and no Partner shall have
any right or claim individually to the use thereof

(c)At the time of the Partnership’s final liquidating distribution, the right to
the name of the Partnership and any goodwill associated with the Partnership’s
name shall be assigned to the General Partner.

14.5     Annual Meetings.

The Partnership may hold annual meetings offering one or more classes of Limited
Partners the opportunity to review and discuss the Partnership’s investment
activity and portfolio. At the General Partner’s discretion, individual meetings
may be held in lieu of, or in addition to, an annual meeting.

-38-

 

14.6     Notices.

14.6.1     Delivery.

Except where otherwise specifically provided in this Agreement, all notices,
requests, consents, approvals and statements shall be in writing and, if
properly addressed to the recipient in the manner required by Section 14.6.2,
shall be deemed for purposes of this Agreement to have been delivered: (a) on
the date of actual receipt if delivered personally to the recipient; (b) three
Business Days after mailing by first class mail, postage prepaid; (c) one
Business Day after the date of transmission by electronic facsimile
transmission; or (d) one Business Day after deposit with a reputable overnight
courier service.

14.6.2     Addresses.

A written document shall be deemed to be properly addressed, if to the
Partnership or to any Partner, if addressed to such Person at such Person’s
address as set forth in Schedule A, or to such other address or addresses as the
addressee previously may have specified by written notice given to the other
parties in the manner contemplated by Section 14.6.1.

14.7     Accounting Provisions.

14.7.1     Fiscal Year.

The fiscal year of the Partnership shall be the calendar year, or such other
year as may be required by the Code.

14.7.2     Independent Accountants.

The Partnership’s independent public accountants shall be as designated by the
General Partner from time to time.

14.7.3     Organizational Expenses.

14.7.3.1     General.

The Organizational Expenses of the Partnership shall be amortized for United
States federal income tax purposes in accordance with Section 709 of the Code.

14.7.3.2     Placement fees,

(a)The Partnership shall have no obligation to pay any finder’s fees, sales
commissions or other related expenses in connection with the sale of an interest
in the Partnership.

(b)The Partnership may pay any such fee or commission on behalf of a Limited
Partner purchasing an interest in the Partnership; provided, however, that for
any Limited Partner which may be paying any such fee or commission in connection
with the purchase of an interest in the Partnership, such Limited Partner shall

-39-

 

reimburse the Partnership for such expense and such expense shall be specially
allocated to such Limited Partner; provided, however, that no such payment shall
increase such Limited Partner’s Contribution or reduce its Remaining Commitment.

14.8     General Provisions.

14.8.1     Power of Attorney.

14.8.1.1     General.

Each of the undersigned by execution of this Agreement constitutes and appoints
the General Partner as its true and lawful representative and attorney-in-fact,
in its name, place and stead, to make, execute, sign, acknowledge and deliver or
file (a) the Certificate of Limited Partnership and any other instruments,
documents and certificates which may from time to time be required by any law to
effectuate, implement and continue the valid and subsisting existence of the
Partnership, (b) all instruments, documents and certificates that may be
required to effectuate the dissolution and termination of the Partnership in
accordance with the provisions hereof and the Delaware Act, (c) all other
amendments of this Agreement or the Certificate of Limited Partnership
contemplated by this Agreement including, without limitation, amendments
reflecting the addition, substitution or increased Subscription of any Partner,
or any action of the Partners duly taken pursuant to this Agreement whether or
not such Partner voted in favor of or otherwise approved such action, and (d)
any other instrument, certificate or document required from time to time to
admit a Partner, to effect its substitution as a Partner, to effect the
substitution of the Partner’s assignee as a Partner, or to reflect any action of
the Partners provided for in this Agreement.

14.8.1.2     Limitation.

No actions shall be taken by the General Partner under the power of attorney
granted pursuant to this Section 14.8.1 that would have any adverse effect on
the limited liability of any Limited Partner.

14.8.1.3     Survival.

The foregoing grant of authority (a) is a special power of attorney coupled with
an interest in favor of the General Partner and as such shall be irrevocable and
shall survive the death or disability of a Partner that is a natural person or
the merger, dissolution or other termination of the existence of a Partner that
is a corporation, association, partnership, limited liability company or trust,
and (b) shall survive the assignment by the Partner of the whole or any portion
of its interest, except that where the assignee of the whole thereof has
furnished a power of attorney, this power of attorney shall survive such
assignment for the sole purpose of enabling the General Partner to execute,
acknowledge and file any instrument necessary to effect any permitted
substitution of the assignee for the assignor as a Partner and shall thereafter
terminate.

-40-

 

14.8.2     Execution of Additional Documents.

Each Partner hereby agrees to execute all certificates, counterparts,
amendments, instruments or documents that may be required by laws of the various
jurisdictions in which the Partnership conducts its activities, to conform with
the laws of such jurisdictions governing limited partnerships.

14.8.3     Binding on Successors.

This Agreement shall be binding upon and shall inure to the benefit of the
respective heirs, successors, assigns and legal representatives of the parties
hereto.

14.8.4     Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware.

14.8.5     Waiver of Partition.

Each Partner hereby irrevocably waives any and all rights that it may have to
maintain an action for partition of any of the Partnership’s property.

14.8.6     Securities Law Matters.

Each Partner understands that in addition to the restrictions on transfer
contained in this Agreement, it must bear the economic risks of its investment
for an indefinite period because the Partnership interests have not been
registered under the Securities Act or under any applicable securities laws of
any state or other jurisdiction and, therefore, may not be sold or otherwise
transferred unless they are registered under the Securities Act and any such
other applicable securities laws or an exemption from such registration is
available. Each Partner agrees with all other Partners that it will not sell or
otherwise transfer its interest in the Partnership unless such interest has been
so registered or in the opinion of counsel for the Partnership, or of other
counsel reasonably satisfactory to the Partnership, such an exemption is
available.

14.8.7     Contract Construction; Headings; Counterparts.

(a)Whenever the context of this Agreement permits, the masculine gender shall
include the feminine and neuter genders, and reference to singular or plural
shall be interchangeable with the other.

(b)The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the other provisions, and this Agreement shall be
construed and reformed in all respects as if any such invalid or unenforceable
provision(s) were omitted in order to give effect to the intent and purposes of
this Agreement.

-41-

 

(c)References in this Agreement to particular sections of the Code or the
Delaware Act or any other statute shall be deemed to refer to such sections or
provisions as they may be amended after the date of this Agreement.

(d)Captions in this Agreement are for convenience only and do not define or
limit any term of this Agreement.

(e)This Agreement or any amendment hereto may be signed in any number of
counterparts, each of which when signed by the General Partner shall be an
original, but all of which taken together shall constitute one agreement or
amendment, as the case may be.

[The remainder of this page has been intentionally left blank; signature pages
follow]

-42-

 

IN WITNESS WHEREOF, the undersigned have executed this Limited Partnership
Agreement of TCG 5400 FIB LP as of the day, month and year first above written.

 

  General Partner:         Trident 5400 FIB Management LLC         By: Trident
Industrial Management LLC,   its manager         By: /s/ Peter Walter     Name:
Peter Walter     Title: Member         Withdrawing Limited Partner:        
Trident Industrial Management LLC         By: /s/ Peter Walter     Name: Peter
Walter     Title: Member        

 

 

[Signature Page to Amended and Restated LP Agreement]

 

 

 

Limited Partner Signature Page

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement for the purchase
of a limited partnership interest (the “Interest”) in TCG 5400 FIB LP (the
“Limited Partnership”). This page constitutes the signature page for each of (i)
the Subscription Agreement for the purchase of the Interest as described, and in
the amount, if any, set forth below, and (ii) the Amended and Restated Limited
Partnership Agreement of the Partnership. Upon acceptance by the General
Partner, the undersigned shall be admitted as a Limited Partner of the
Partnership and hereby authorizes this signature page to be attached to a
counterpart of that certain Amended and Restated Limited Partnership Agreement
of the Partnership executed by the General Partner.

 

Subscription   Plymouth Opportunity OP LP Amount of Interest   (Print or Type
Name of Limited Partner       $3,500,000.00   [Sign Here]:       By: Plymouth
Opportunity REIT, Inc.,     Its General Partner         Social Security or   By:
/s/ Jeffrey E. Witherell Federal Tax Identification No.:     Jeffrey E.
Witherell       (Title, if applicable) Chief Executive Officer 45-2643280      
      Typed or printed name and   Preferred address for receiving address of
Subscriber:   communications (Do not complete     if already listed on prior
column): Plymouth Opportunity OP LP     Attn: Jeffrey E. Witherell, CEO   N/A
Two Liberty Square-10th Fl.     Boston, MA 02109         Type of Entity (e.g.
individual, corporation, estate, trust,     Partnership, exempt organization,
nominee, custodian): Telecopier No.: n/a______     scan/e-mail:
jeff.witherell@plymouthrei.com                    

-6-

 

 

Limited Partner Signature Page

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement for the purchase
of a limited partnership interest (the “Interest”) in TCG 5400 FIB LP (the
“Limited Partnership”). This page constitutes the signature page for each of (i)
:the Subscription Agreement for the purchase of the Interest as described, and
in the amount, if any, set forth below, and (ii) the Amended and Restated
Limited Partnership Agreement of the Partnership, Upon acceptance by the General
Partner, the undersigned shall be admitted as a Limited Partner of the
Partnership and hereby authorizes this signature page to be attached to a
counterpart of that certain Amended and Restated Limited Partnership Agreement
of the Partnership executed by the General Partner.

 

Subscription   Plymouth Opportunity OP, LP Amount of Interest   (Print or Type
Name of Limited Partner       $400,000.00   [Sign Here]:       By: Plymouth
Opportunity REIT, Inc.,     Its General Partner       Social Security or   By:
/s/ Jeffrey E. Witherell Federal Tax Identification No.:     Jeffrey E.
Witherell       (Title, if applicable) Chief Executive Officer 45-2643280      
      Typed or printed name and   Preferred address for receiving address of
Subscriber:   communications (Do not complete     if already listed on prior
column): Plymouth Opportunity OP LP     Attn: Jeffrey E. Witherell   n/a 260
Franklin St.-19th Fl.     Boston, MA 02109         Type of Entity (e.g.
individual, corporation, estate, trust,     Partnership, exempt organization,
nominee, custodian): Telecopier No.: n/a______     scan/e-mail:
jeff.witherell@plymouthrei.com                    

 

-6-

 

 

APPENDIX I

TCG 5400 FIB LP

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to both singular and plural
forms of the terms so defined). Additional defined terms are set forth in the
provisions of this Agreement to which they relate.

 

Acquisition Fee As set forth in Section 5.3.1.     Affiliate With respect to the
Person to which it refers, a Person that directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, such subject Person.     Agreement As set forth in the initial paragraph
hereof.     Base Revenue All revenues of any kind and nature (including without
limitation, all rents actually received), whether ordinary or extraordinary,
foreseen or unforeseen, received or accrued from the use and/or occupancy of the
Real Estate Asset or any part thereof, including, any monies received or accrued
from any tenants, occupants, licensees or other users of the Real Estate Asset;
provided, however, that Base Revenue shall not include(i) any “pass-through”
reimbursements paid to the Subsidiary for common area charges, operating
expenses, taxes or similar charges or(ii) proceeds from the sale of any Real
Estate Asset.     Business Day Each Monday, Tuesday, Wednesday, Thursday and
Friday, which is not a day on which banking institutions in Boston,
Massachusetts are required by law to remain closed.     Call Notice As set forth
in Section 6.2.1.     Capital Account As set forth in Section 8.1.1.     Carried
Interest The amounts payable to the General Partner under Section 7.2.2(c).

I-1

 

Carrying Value With respect to any asset, the asset’s adjusted basis for federal
income tax purposes; provided, however, that (i) the initial Carrying Value of
any asset contributed to the Partnership shall be adjusted to equal its gross
Fair Market Value at the time of its contribution and (ii) the Carrying Values
of all assets held by the Partnership shall be adjusted to equal their
respective gross Fair Market Values (taking Code Section 7701(g) into account)
upon an election by the Partnership to revalue its property in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(1). The Carrying Value of any
asset whose Carrying Value was adjusted pursuant to the preceding sentence
thereafter shall be adjusted in accordance with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv)(g).     Code The United States Internal
Revenue Code of 1986, as amended from time to time, or any successor statute
thereto.     Contribution With respect to any Partner and at any time, the
aggregate amount of capital contributions made to the Partnership by such
Partner in cash at or before such time pursuant to this Agreement increased, at
the time that any part of a Default Charge is added to the Contribution of such
Partner pursuant to 6.4.2, by the amount so added.       Except as required in
the context of Sections 7.2, 8.2, and 10.2, a Partner’s Contribution shall not
be reduced on account of any distributions of capital to such Partner or for any
other reason.     Cost With respect to Partnership assets and unless the context
otherwise requires, the Partnership’s adjusted tax basis in such assets for
federal income tax purposes, provided, however, that, if the Partnership has
made an election under Section 754 of the Code, such tax basis shall be
determined after giving effect to adjustments made under Section 734 of the Code
but (except as provided in Treasury Regulations Section 1.734-2(b)(1)) without
regard to adjustments made under Section 743 of the Code.     Covered Person As
set forth in Section 12.1.1(b).     Default Charge As set forth in Section
6.4.2.1.     Default Rate With respect to any period, the lesser of (a) the
Prime Rate for such period plus 4%, or (b) the highest interest rate for such
period permitted under applicable law.     Defaulting Partner As set forth in
Section 6.4.1.3.     Delaware Act As set forth in Section 2.1.

I-2

 

Discretionary Distribution As contemplated by Section 7,2.     Distributable
Proceeds All cash received by the Partnership that has not previously been
distributed to the Partners after the payment or provision for payment by the
Partnership of all expenses incurred by the Partnership.     Drawdown As set
forth in Section 6.1.1.1.     Drawdown Date As set forth in Section 6.2.1.    
Fair Market Value Fair market value as reasonably determined by the General
Partner.     Final Closing Date The date that is 270 days following the Initial
Closing Date.     Final Real Estate
Asset Sale Date The date on which the Real Estate Asset has been sold to third
parties by the Subsidiary such that the Subsidiary no longer own the Real Estate
Asset.     General Partner Trident 5400 FIB Management LLC, a Delaware limited
liability company and any successor general partner under this Agreement.     GP
Loan As set forth in Section 5.6.1.     Indemnitee As set forth in Section
12.2.1.     Initial Closing The initial admission of investors to the
Partnership as Limited Partners (which, for avoidance of doubt, shall not
include the Initial Limited Partner).     Initial Closing Date The date on which
investors are first admitted to the Partnership as Limited Partners.     Initial
Financing Company obtained by the Subsidiary in connection with the acquisition
of the Real Estate Asset in the initial principal amount of approximately
$15,000,000.     Interest The ownership interest issued by the Partnership in
exchange for a Limited Partner’s Subscription.     Internal Rate of Return Shall
be deemed to have been attained as of any date that (i) the sum of the separate
present values of each distribution made to a Partner, when discounted to their
present values as of the date of the initial Contribution made by such Partner,
using a discount rate equal to the specified Internal Rate of Return, is equal
to or greater than (ii) the sum of the separate present values of each
Contribution made to the Partnership by such Partner, when discounted to their
present values as of the date of the  

I-3

 

  initial Contribution made by such Partner, using the same specific discount
rate as referred to above. Any Contributions made by a Partner and distributions
made to a Partner during a month shall be deemed to occur on the first or last
day of the month in which such distribution or Contribution is made, whichever
is closer to the actual date of such Contribution or distribution.     Limited
Partner Those Persons listed in Schedule A as Limited Partners, together with
any additional or substituted limited partners admitted to the Partnership as
Limited Partners after the date hereof.     Management Fee As set forth in
Section 5.2.1.

I-4

 



Net Profit or Net Loss With respect to any fiscal period, the sum of the
Partnership’s: “Net Profits” and “Net Losses” mean the taxable income or loss,
as the case may be, for a period as determined in accordance with Code Section
703(a) computed with the following adjustments:       (a)        Items of gain,
loss, and deduction shall be computed based upon the Carrying Values of the
Partnership’s assets (in accordance with Treasury Regulation Sections
1.704-1(b)(2)(iv)(g) and/or 1.704-3(d)) rather than upon the assets’ adjusted
bases for federal income tax purposes;       (b)        Any tax exempt income
received by the Partnership shall be included as an item of gross income;      
(c)        The amount of any adjustments to the Carrying Values of any assets of
the Partnership pursuant to Code Section 743 shall not be taken into account
except to the extent provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m);       (d)        Any expenditure of the Partnership
described in Code Section 705(a)(2)(B) (including any expenditures treated as
being described in Section 705(a)(2)(B) pursuant to Treasury Regulations under
Code Section 704(b)) shall be treated as a deductible expense;      
(e)        The amount of items of income, gain, loss or deduction specially
allocated to any Partners pursuant to Section 8.3 shall not be included in the
computation;       (f)        The amount of any unrealized gain or unrealized
loss attributable to an asset at the time it is distributed in-kind to a Partner
shall be included in the computation as an item of income or loss, respectively;
and       (g)        The amount of any unrealized gain or unrealized loss with
respect to the assets of the Partnership that is reflected in an adjustment to
the Carrying Values of the Partnership’s assets pursuant to clause (ii) of the
definition of “Carrying Value” shall be included in the computation as items of
income or loss, respectively.       Notwithstanding the foregoing, Net Profit or
Net Loss does not include any income, net of any relevant expenses, from
Temporary Investments.     Non-Voting Interest Any limited partnership interest
in the Partnership that, pursuant to the terms of this Agreement, does not
entitle the holder to vote, consent or withhold consent with respect to any
Partnership matter     Optionee As set forth in Section 6.4.4.     Optionor As
set forth in Section 6.4.4.

 

 

I-5

 

 

Organizational. Expenses With respect to any fiscal year, all third party
Partnership expenses for such fiscal year or other fiscal period that are
attributable to organization of the Partnership, the Subsidiary and/or the
General Partner and the sale of interests in the Partnership to the Limited
Partners, including, without limitation, fees and expenses related to the
following: accounting services; legal services; foreign, federal and state (blue
sky) securities law compliance and printing and engraving.     Original
Agreement As set forth in Section 2.1.     Partner Interest With respect to any
Partner at any particular time, the entire right, title and interest of such
Partner in the Partnership and any appurtenant rights, including, without
limitation, any voting rights, together with the obligations of such Partner to
comply with all the terms and provisions of this Agreement (including the
obligation to contribute capital to the Partnership).     Partners The General
Partner and the Limited Partners.     Partnership TCG 5400 FIB LP, a Delaware
limited partnership.     Partnership Expenses All expenses of the Partnership
(including the amounts described in Article 5) and the Partnership’s share of
the expenses of the Subsidiary.     Person Any individual, general partnership,
limited partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative or association
and the heirs, executors, administrators, legal representative, successors and
assigns of such Person where the context so permits.     Prime Rate With respect
to any period, the prime rate for such period as reported in The Wall Street
Journal.   Principals David Pizzotti and Peter Walter.     Purchase Agreement
That certain Agreement for Purchase and Sale of Real Estate dated as of May 28,
2013, between FIB Grocery CDP, LLC, FIB Pitiki, LLC and Trident Industrial
Management LLC, as the same may be amended or assigned from time to time.    
Real Estate Asset The property described in the Purchase Agreement and known and
numbered as follows: 5400 Fulton Industrial Boulevard, Atlanta.

I-6

 

Real Estate Investments The Partnership’s direct or indirect interest in the
Real Estate Asset, including, without limitation, the Partnership’s membership
interests in the Subsidiary.     Remaining Commitment With respect to any
Limited Partner, its Subscription, reduced by the amount of all Contributions
made by such Partner (or its predecessors in interest) pursuant to this
Agreement.     Remaining Portion As set forth in Section 6.4.4(b).    
Restoration Amount With respect to any Limited Partner at any time, such
Partner’s Remaining Commitment at such time.     Safe Harbor As set forth in
Section 7.3.6(a).     Safe Harbor Election As set forth in Section 7.3.6(a).  
Securities Act The United States Securities Act of 1933, as amended from time to
time, including any successor statute thereto.     Subscription With respect to
any Partner, the total amount that such Partner has agreed to contribute to the
Partnership, as reflected in Schedule A opposite such Partner’s name under the
column headed “Total Subscription.”     Subsidiary Delaware limited liability
companies or other entities that shall be formed by the Partnership to own the
Real Estate Asset. The Partnership shall be the managing member of the
Subsidiary and shall hold, directly or indirectly, all of the interests therein.
    Tax Distributions As set forth in Section 7.3,1.     Tax Liability As set
forth in Section 7.4.1.     Tax Matters Partner As set forth in Section 3.3.2.2.
  Temporary Investments Short-term investments of cash pending distribution or
use by the Partnership to pay expenses or acquire the Real Estate Investments,
which generally will be invested in money-market instruments.     Transfer As
set forth in Section 11.1.     Transfer Expenses As set forth in Section
11.2.5.1.     Treasury Regulations The regulations promulgated by the United
States Department of the Treasury under the Code, as amended.

I-7

 

Unpaid Preferred Return An amount which, if distributed to a Partner, would
result in the Partner achieving a 10% cumulative Internal Rate of Return.    
Unpurchased Remaining Portion As set forth in Section 6.4.5(d).     Withdrawing
Limited Partner As set forth in the first paragraph hereof.

 

I-8

 

SCHEDULE A

NAMES, ADDRESSES, AND SUBSCRIPTIONS OF LIMITED PARTNERS

 

 

 

 

 



A-1

